     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 1 of 12



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                        IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17    United States of America,                                CR-18-422-PHX-SMB

18                         Plaintiff,                      UNITED STATES’ STATUS
                                                               MEMORANDUM
19            v.
                                                             [Status Conference set for
20                                                           April 23, 2019, 2:30 p.m.]
      Michael Lacey, et al.,
21                         Defendants.
22
23
24   I.     Government’s Second Status Memorandum
25          On January 18, 2019, the government filed its first status memorandum detailing its
26   compliance with the Court-issued Scheduling Order deadlines. (CR 444; see CR 131
27   (Scheduling Order)). Also, on January 18, 2019, Defendants’ filed a mislabeled “Joint
28   Status Report” that in actuality was a motion seeking a four-month delay of their
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 2 of 12




 1   Scheduling Order deadlines.       In their motion, Defendants contended they needed a
 2   continuance because all of their “assets have been seized, virtually, all of the money in
 3   their attorneys’ trust accounts designated to fund the defense has been seized or is
 4   effectively frozen, and the defendants are currently litigating those issues in the Central
 5   District of California and Ninth Circuit Court so they can continue to fund their defense.”
 6   Defendants also asserted that a four-month continuance would allow the Central District
 7   of California (CDCA) and/or Ninth Circuit time to address these challenges. (CR 443 at
 8   3).
 9          On January 23, 2019, the government filed a response to Defendants’ motion and
10   opposed the requested continuance because: (1) Defendants had not made a showing that
11   they lacked sufficient untainted funds to continue with their current counsel; (2) the
12   timeline for resolving their litigation in the CDCA and the Ninth Circuit regarding the
13   government’s pre-trial seizure of assets linked to Backpage.com, LLC (Backpage) was
14   unknowable; and (3) the government vigorously disagreed with Defendants’ belief that
15   they would be successful in the CDCA and/or Ninth Circuit. (See CR 446 at 1-3).
16          On January 25, 2019, Judge Logan conducted a status conference, heard argument
17   from the government and Defendants, and denied Defendants’ motion for a four-month
18   continuance. (See CR 448; see also CR 459 Tr. 1/25/19 at 66-67 (Judge Logan: “This
19   Court is in receipt of Document Number 443, which is the defendants’ joint status report.
20   This court, after reading the 15-page document several times, I will consider it as a motion
21   requesting a continuance or as was described earlier by Mr. Piccarreta, a request to stay the
22   defendants’ obligations. . . . After carefully considering all of the issues, the motion . . .
23   will be denied. The current deadlines in the scheduling order that are spelled out in
24   Document Number 131, the government and defense, I am ordering you both to continue
25   to meet those deadlines. In the event that the Ninth Circuit Court of Appeals comes out
26   with a decision, and that decision is one in which this District Court needs to act on it based
27   on if funds are freed or whatever way that they decide the case and send it back to the
28   District Court, I look forward to weighing in on those issues.”)).


                                                  -2-
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 3 of 12




 1          Since the January 25, 2019, status conference, the government has continued to
 2   comply with Court-ordered scheduling deadlines as set forth below.
 3   II.    Discovery
 4          On February 22, 2019, the government provided Defendants with, among other
 5   documents, approximately 75 reports of witness interviews and Jencks statements. (See
 6   Exhibit A). The government provided Defendants with additional documents, including
 7   approximately 10 additional reports of witness interviews, on March 14, 2019. (See
 8   Exhibit B).
 9          Moreover, on March 18, 2019, the government informed Defendants Michael Lacey
10   and James Larkin that their personal device data seized pursuant to a court-authorized
11   search warrant was available for pick-up at an FBI facility in Phoenix. (See Exhibit C).
12   The government also informed all Defendants that additional Backpage cloud service data
13   was available for pick-up at an FBI facility in Phoenix. (See Exhibit D). 1 The government
14   had indicated to Defendants and the Court at the status conference that this data would be
15   forthcoming. (See CR 459 Tr. 1/25/19 at 14 (Mr. Jones: “Now that our filter protocol has
16   been reviewed, we have a few categories, documents, i.e., the defendants tax records,
17   [documents from a] third-party IT firm, Your Honor, and also some of the personal devices
18   that need to go through that attorney filter review. But those documents should be
19   disseminated to them as well within the next couple of months or so since the filter protocol
20   is in place.”)). However, on February 11, 2018, Defendants requested the government
21   provide them “a listing of all attorneys, firm names, etc. that the taint team is using in its
22   search to remove privileged matters.” Defendants further requested to “review this list in
23   case some names had been inadvertently omitted and thus potentially exposing members
24   of the prosecution team to privileged materials.” (See Exhibit E).          The government
25   subsequently provided Defendants a list of more than 265 terms (See CR 269-8, Exhibit
26
27          1
             In a meet and confer session with counsel for Defendant Larkin on April 9, 2019,
28   counsel indicated that she would pick-up the aforementioned data the week of April 22,
     2019.

                                                 -3-
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 4 of 12




 1   H) related to attorney representation that it had segregated through its filter review, that the
 2   Court had previously found sufficient to reasonably identify any privileged documents
 3   present in its discovery materials. (See Court’s order approving government’s filter review;
 4   CR 445). In order to prevent delay of any review Defendants might want to make of the
 5   materials, the government made these materials available to Defendants on March 18,
 6   2019. On March 25, 2019, Defendants provided the government with a list of additional
 7   counsel “that should be screened as privileged and thus segregated from review by the
 8   government.”     (See Exhibit F).       The government will conduct any review of the
 9   aforementioned materials after potentially privileged material has been segregated through
10   the Court-approved filter protocol. 2
11          On April 11, 2019, the government produced to Defendants the remaining BDO-
12   Consulting as well as Epiq data. (See Exhibit G). The government will provide Defendants
13   with exhibits of any of the above-mentioned data that it might utilize at trial.
14          To date, the government has provided Defendants with nearly all discovery nine
15   months before trial. 3 In fact, approximately 90 percent of discovery in this case was
16   provided to Defendants on May 24, 2018 – nearly 20 months prior to trial. (See CR 444;
17   Exhibit A). Moreover, this discovery has been produced to Defendants in an electronic,
18   load-ready, industry-standard format 4 – a format agreed to by all parties at the outset of the
19   case. (See CR 137, Tr. 4/30/18).
20          Approximately 20 percent of discovery produced to Defendants are documents
21
22          2
             The government has added the additional names provided by Defendants on March
23   25, 2019, to its list of terms to be segregated through its filter review.
            3
24             Any remaining records produced by the government in this case will be nominal.
     However, as per the Court-issued Scheduling Order, any additional records obtained during
25   pre-trial preparation shall be disclosed to Defendants as soon as possible. (See CR 121, p.1
     at 27-28 (“If additional records are discovered by, or disclosed to, the government during
26   pretrial preparation or otherwise, pursuant to Rule 16(c), Fed. R. Crim. P., the government
     shall promptly disclose any additional documentary evidence or materials to the defense as
27   soon as practicable after such disclosure or discovery occurs.”)).
            4
28           This format allows documents to be easily searched by text or metadata fields (e.g.,
     email date, sender, etc.).

                                                  -4-
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 5 of 12




 1   Defendants previously provided the U.S. Senate Permanent Subcommittee on
 2   Investigations (PSI) in 2016 as part of its investigation into Backpage, 5 and were
 3   subsequently compelled by the Arizona District Court to be produced to the government in
 4   September 2017 as part of the USAO 108 subpoena litigation. (See CR 444, Exhibit B).
 5   Consequently, Defendants have been in possession of these records for at least two and a
 6   half years.
 7          Another nearly 60 percent of discovery provided to Defendants originated from a
 8   source from which the government agreed to disclose to Defendants materials that it might
 9   utilize from that source at trial; the government disclosed the more than 100 pages of such
10   materials from that source to Defendants more than eight months ago. (See CR 444,
11   Exhibit C). In sum, nearly 80 percent of discovery provided to Defendants in this case are
12   either documents Defendants previously produced to the government, or a category of
13   materials whereby the government has provided Defendants with any documents the
14   government might utilize at trial.
15          The government has also taken several additional steps to facilitate Defendants’
16   review of discovery in this case. Among other things, the government:
17          (1) Made available a Department of Justice (DOJ) discovery specialist to assist
18   Defendants with technical questions; 6
19          (2) Provided detailed indexes to the discovery consisting of nearly 40 categories
20   denoting the source from which the materials were obtained;
21
22          5
             Declaration of Breena Ross, Senate Permanent Subcommittee on Investigations v.
23   Carl Ferrer, Misc. No. 1:16-mc-00625-RMC (D.D.C. Nov. 30, 2016).
            6
24             To date, the only technical issue involving accessing discovery in the agreed
     industry-standard platform Defendants have asserted is a February 28, 2019, letter wherein
25   they contended that 2,744 documents that had been provided to them more than nine
     months prior could not be loaded into their discovery database. (See Exhibit I). The
26   government promptly looked into the matter and on March 6, 2019, notified Defendants
     that the 2,744 documents at issue had been provided to them in the same manner they were
27   produced to the government, and that the 2,744 files could be loaded into and viewed in a
     discovery database such as the platform both parties agreed at the outset of the case would
28   be used to produce discovery. The government also located and viewed a sampling of the
     2,744 documents in its discovery database without issue. (See Exhibit J).

                                                -5-
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 6 of 12




 1          (3) Produced subsets of approximately 1,500 “hot documents” – documents
 2   specifically related to the allegations in the Superseding Indictment to all Defendants
 3   approximately 18 months prior to trial; (See CR 444, Exhibits D and E); and
 4          (4) Provided counsel for a number of Defendants (upon request) with subsets of “hot
 5   documents” specifically related to the allegations in the Superseding Indictment against
 6   their respective clients; the government has also offered to meet (and have met with several
 7   Defendants) with Defendants to discuss its theory of the case and the allegations against
 8   the Defendants in detail. (See CR 444, Exhibits F, G, H, and I).
 9   III.   Backpage Server Data
10          On March 7, 2019, the government sent Defendants a letter summarizing its
11   handling of the Backpage server data to date. (See Exhibit H). As detailed in this letter,
12   the government has 46 Backpage servers in its possession. Backpage operated as a
13   classified advertising website for a decade and a half so the government is certain
14   Defendants are familiar with the data (including ads and images) hosted on its servers. The
15   Court also shared this view and expressed such at the 1/25/19 status hearing. (CR 459, Tr.
16   1/25/19, p.22 (Judge Logan: “Who is familiar with those documents that Mr. Jones and
17   Mr. Rapp just proffered on the record? Is anybody? Has anybody heard of a Backpage
18   ad? Is anybody familiar with Backpage, with what they do as it relates to ads? Would
19   anyone argue that if Backpage is responsible for receiving compensation to post an ad,
20   Backpage should know about the ad? Would everyone agree with that?”)). However, (as
21   it has done throughout this case) the government went above and beyond its discovery
22   obligations under Federal Rule Criminal Procedure Rule 16, and extracted all of the
23   marketplace database files (i.e., all of the ads that were on Backpage.com) from the servers
24   and imaged the server containing all of the Backpage images in order to assist Defendants
25   in any review they would like to conduct of server data. The extracted ad and image data
26   were made available to Defendants on March 7, 2019.
27          Additionally – although the government had previously provided Defendants with
28   Backpage ads that are referenced in the Superseding Indictment – on March 14, 2019 (as


                                                -6-
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 7 of 12




 1   per Defendants request), the government provided Defendants a sampling of
 2   approximately 70 Backpage ads referenced in counts in the Superseding Indictment as the
 3   ads appear in the server data the government imaged. (See Exhibit K). Moreover, the
 4   government has made all Backpage servers in its possession available for defense
 5   inspection, in accordance with Federal Rule of Criminal Procedure 16(a)(1)(E). 7
 6             The government is awaiting receipt of approximately 60 additional servers from
 7   Amsterdam through the Mutual Legal Assistance Treaty (“MLAT”) process.                  The
 8   government has been informed by the former Chief Technology Officer for Backpage that
 9   the 60 additional servers contain largely duplicate data from the servers currently in the
10   government’s possession (and has been made available to defense), as well as Backpage
11   payment processing data. (See Exhibit H at 2). These servers are expected to arrive within
12   the next month or so and will be available for Defendants’ inspection at an FBI facility.
13   Also, given the voluminous amount of Backpage server data, the government has agreed
14   to provide Defendants with exhibits of any server data it might utilize at trial to assist
15   Defendants in focusing their efforts and attention on server data relevant to the case. (See
16   Exhibit H at 3). This is in addition to the entire marketplace of Backpage ads, images, and
17   email data that the government has already extracted and provided Defendants. Based on
18   the foregoing, it is indisputable that the government has exceeded its discovery obligations
19   in facilitating Defendants’ review of materials in this case.
20   IV.       Initial Expert Disclosures
21             On March 14, 2019, Defendants filed their notice of expert witnesses. (See CR
22   500). 8
23
24
               7
25            Defendants are scheduled to inspect the Backpage servers located in Pocatello on
     April 18, 2019. Additionally, Defendants are scheduled to inspect the Backpage servers
26   located at FBI Phoenix the week of April 22, 2019.
               8
27            As indicated in its January 18, 2019 status memorandum, the government filed its
     notice of expert witnesses on December 14, 2018 – providing Defendants with an overview
28   of the individuals and subjects that it may seek to present evidence of by way of expert
     testimony. (See CR 422).

                                                 -7-
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 8 of 12




 1   V.     Reciprocal Rule 16 Discovery
 2          On March 4, 2019, Defendants provided the government with more than 4,400
 3   pages of reciprocal discovery.       (See Exhibit L).      Defendants’ transmittal letter
 4   accompanying the reciprocal discovery contained a number of inaccuracies regarding
 5   Backpage server data which the government addressed in its March 7, 2019 letter to
 6   Defendants. (See Exhibit H). Additionally, Defendants’ assertions in its transmittal letter
 7   that the government has not complied with the deadlines set forth in the Scheduling Order
 8   are also misplaced. Discovery provided to Defendants since the government’s initial
 9   discovery deadline of December 3, 2018 (i.e., the government’s productions on February
10   22, 2019, March 14th, 2019, and April 11th, 2019) represent less than zero and thirteen
11   thousandths of one percent (0.013) of discovery produced in this case and is certainly in
12   line with the government’s representation to the Court at the January 25, 2019 status
13   conference that it had already produced over 90 percent of discovery to Defendants in the
14   case. (See CR 459 Tr. 1/25/19 at 13 (Judge Logan: “Percentage-wise, how much discovery
15   has been given to the defense? How much was given by the 3rd of December of 2018?”)).
16   In response, the government indicated that other than documents subject to the
17   government’s filter protocol and the server data (which have now been made available to
18   Defendants), more than 90 percent of discovery had been provided to Defendants by
19   December 3, 2018 (more than 13 months before trial). (See CR 459 Tr. 1/25/19 at 14. (Mr.
20   Jones: “To answer your question [your Honor], first, other than these two outstanding areas
21   that I’m about to address, [documents subject to filter protocol and server data], more than
22   90 percent of the discovery has been given to defendants to date.”)).
23          Moreover, as previously indicated, the government has agreed to provide
24   Defendants with exhibits of any of these materials it might utilize at trial months prior to
25   the commencement of trial. Thus, any contention that the government has somehow
26   shirked or failed to comply with its discovery obligations is simply inaccurate.
27   VI.    Preliminary Exhibit and Witness List
28          On April 1, 2019, more than nine months prior to trial, the government disclosed its


                                                -8-
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 9 of 12




 1   preliminary witness and exhibit list to Defendants and agreed to periodically provide
 2   updated and revised preliminary exhibit and witness list to Defendants in the coming
 3   months.    (CR 511). The vast majority of the government’s exhibits are documents
 4   Defendants disclosed to the Senate Permanent Subcommittee in the fall of 2016, and were
 5   compelled to re-disclose to the government in September 2017. As a result, Defendants
 6   have been in possession of most of the government’s trial exhibits for at least the past two
 7   and a half years.
 8      VII.    Pending Motions
 9          The parties await the Court’s ruling on the following motions: (1) Defendants’
10   Motion for Further Clarification Regarding CR 445 Order Allowing the Government to
11   Continue Review of Privileged Communications (CR 452); (2) Defendants’ Motion for
12   Designation of 39 Documents Subject to this Court’s Destruction Order to be Preserved as
13   Part of the In Camera Record in the Prosecution (CR 453) 9; (3) Defendants’ Motion to
14   Dismiss Due to Government Interference with Right to Counsel and Request for Disclosure
15   or, in the Alternative Motion to Withdraw (CR 456); Defendants’ Motion for Hearing
16   Regarding CR 456 (CR 501); and Defendant Michael Lacey’s Motion to Modify
17   Conditions of Release (CR 503).
18   VIII. Upcoming Deadlines:
19          A. May 27, 2019 – Defendants’ production of Rule 26.2 material as to intended
20              witnesses, if any, is due;
21          B. June 17, 2019 – Government’s rebuttal expert disclosures, if any, are due;
22          C. July 1, 2019 – Defendants’ disclosure of preliminary exhibit and witness list is
23
24          9
              The government previously responded to this motion requesting the Court Order
25   Defendants Michael Lacey, James Larkin, Scott Spear, and Andrew Padilla to destroy the
     39 inadvertently-disclosed documents ordered destroyed within 24 hours or be ordered to
26   show cause why they are not in contempt of the Court’s January (CR 449) Order. (CR 466).
     Defendants Lacey, Larkin, Spear, and Padilla have since filed replies to CR 466 indicating
27   that they have destroyed the 39 inadvertently-disclosed documents at issue. (CR 468, 469,
     474, and 475). Therefore, the only outstanding issue pertaining to this motion is whether
28   the Court requests the government to file all of the inadvertently-disclosed documents ex
     parte under seal for the in camera record in the case.

                                                -9-
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 10 of 12




 1             due;
 2          D. July 15, 2019 – Substantive motions filing deadline; Government’s rebuttal
 3             exhibit and witness list due.
 4   IX.    Conclusion
 5          As articulated above, the government has promptly fulfilled its obligations under
 6   the Scheduling Order. By the January 15, 2020 trial, Defendants will have had access to
 7   the vast majority of discovery in this case for nearly 20 months, and most of the
 8   government’s trial exhibits for more than two and a half years. The government’s
 9   discovery production has been accompanied by detailed indexes denoting the source from
10   which the materials were obtained. The government has also assisted Defendants in
11   understanding its key evidence by providing subsets of “hot documents” to all Defendants
12   more than 18 months before trial, and even went a step further by providing counsel for a
13   number of Defendants with subsets of “hot documents” specifically related to the
14   allegations in the Superseding Indictment against their respective clients. The government
15   has also offered to meet and have met with Defendants to discuss its theory of the case,
16   key evidence, and the allegations against the Defendants in great detail. The 90-page
17   Superseding Indictment (CR 230) also clearly identified the government’s theory in this
18   case and discussed some of the most important pieces of the government’s evidence.
19          Additionally, the government has extracted all of the Backpage ads contained on
20   servers for Defendants and even provided Defendants samples of ads as they appear in the
21   server data that are referenced in counts in the Superseding Indictment. The government
22   has also agreed to provide Defendants with exhibits of any server data it might utilize at
23   trial months prior to the commencement of trial. Further, the government provided
24   Defendants with a preliminary witness and exhibit list more than nine months before trial
25   that it will continue to update and provide to Defendants periodically within the coming
26   months. It has also promptly responded to Defendants’ request for assistance and made
27   available a DOJ discovery specialist to assist Defendants with any technical issues.
28          In sum, the government has expended significant resources with the expectation that


                                               - 10 -
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 11 of 12




 1   trial will begin January 15, 2020. The Court set this firm trial date nearly two years post-
 2   indictment in this case because of the time Defendants asserted they needed to prepare for
 3   trial. The government’s witnesses (including numerous sex trafficking victims) have
 4   cleared their schedules to be available for trial to begin on this date. To this end, the
 5   government will continue to work diligently to comply with the Scheduling Order, and will
 6   also continue to work with Defendants over the course of the next months leading up to
 7   trial to facilitate Defendants’ review of materials in this case.
 8          Respectfully submitted this 16th day of April, 2019.
 9
                                                 BRIAN BENCZKOWSKI
10                                               Assistant Attorney General
                                                 Criminal Division, U.S. Department of Justice
11
                                                 s/Reginald E. Jones
12                                               REGINALD E. JONES
                                                 Senior Trial Attorney
13                                               U.S. Department of Justice, Criminal Division
                                                 Child Exploitation and Obscenity Section
14
                                                 ELIZABETH A. STRANGE
15                                               First Assistant United States Attorney
                                                 District of Arizona
16
                                                 KEVIN M. RAPP
17                                               MARGARET PERLMETER
                                                 PETER S. KOZINETS
18                                               ANDREW C. STONE
                                                 JOHN J. KUCERA
19                                               Assistant U.S. Attorneys
20
21
22
23
24
25
26
27
28


                                                 - 11 -
     Case 2:18-cr-00422-SMB Document 524 Filed 04/16/19 Page 12 of 12




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on this date, April 16, 2019, I transmitted the foregoing under-
     seal document for filing to the Clerk of the United States District Court and sent a copy via
 3   electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green
     Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
 4   pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
     Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart,
 5   Miller & Katzman, PLC, 903 Calle Amanecer, Suite 350, San Clemente, CA 92673,
     tbienert@bmkattorneys.com,                                    tbisconti@bmkattorneys.com,
 6   kmiller@bmkattorneys.com, wbernstein@bmkattorneys.com; Mike Piccarreta, Esq.,
     Piccarreta Davis Keenan Fidel, PC, 2 East Congress Street, Suite 1000, Tucson, AZ 85701,
 7   mlp@pd-law.com; Jim Grant Esq., Davis Wright Termaine, LLP, 1201 Third Avenue,
     Suite 2200, Seattle, WA 98101, jimgrant@dwt.com; Michael D. Kimerer, Esq. and
 8   Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100, Phoenix, AZ 85014,
     MDK@kimerer.com and rneff@kimerer.com; Steve Weiss Esq., Karp & Weiss, PC,
 9   3060 North Swan Rd., Tucson, AZ 85712, sweiss@karpweiss.com; Robert Corn-Revere
     Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800,
10   Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East
     Camelback Road, Suite 160, Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg,
11   Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert,
     Nessim, Drooks, Lincenberg & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los
12   Angeles, CA 90067, glincenberg@birdmarella.com, aan@birdmarella.com,
     gkp@birdmarella.com.
13
14   s/ Angela Schuetta
     Angela Schuetta
15   U.S. Attorney’s Office
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 12 -
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 1 of 49




      EXHIBIT A
         Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 2 of 49

                                                       U.S. Department of Justice




                                                       United States Attorney
                                                       District of Arizona
                                                     Two Renaissance Square                Main: (602) 514-7500
                                                     40 N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                     Phoenix, AZ 85004-4408

                                                     February 22, 2019



Paul J. Cambria Jr.              Jim Grant                                     Robert Corn-Revere
Attorney at Law                  Davis Wright Tremaine, LLP                    Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,     920 Fifth Avenue,                             1919 Pennsylvania Avenue N.W.,
LLC                              Suite 3300                                    Suite 800
42 Delaware Ave, Suite 120       Seattle, WA 98104                             Washington, DC 20006
Buffalo, NY 14202                (attorney for Lacey and Larkin)               (attorney for Lacey and Larkin)
(attorney for Michael Lacey)

Thomas H. Bienert, Jr., Esq.     Michael D. Kimerer, Esq.                     Bruce Feder, Esq.
Bienert, Miller & Katzman,       1313 E. Osborn Road,                         2930 East Camelback Road,
PLC                              Suite 100                                    Suite 160
903 Calle Amanecer, Suite 350    Phoenix, AZ 85014                            Phoenix, AZ 85016
San Clemente, CA 92673           (attorney for Jed Brunst)                    (attorney for Scott Spear)
(attorney for James Larkin)

Mike Piccarreta, Esq.            Steve Weiss                                  Gary Lincenberg
Piccarreta Davis Keenan Fidel,   Attorney at Law                              Bird, Marella, Boxer, Wolpert,
PC                               Karp & Weiss, PC                             Nessim, Drooks, Lincenberg & Rhow,
2 East Congress Street,          3060 North Swan Rd.                          P.C.
Suite 1000                       Tucson, AZ 85712                             1875 Century Park East
Tucson, AZ 85701                 (attorney for Joye Vaught)                   23rd Floor
(attorney for Andrew Padilla)                                                 Los Angeles, CA 90067
                                                                              (attorney for Jed Brunst)

          Re:     U.S. v. Michael Lacey, et.al.
                  CR-18-00422-PHX-SPL (BSB)

  Dear Counsel:

          Pursuant to your request for discovery and the government's obligations under Fed. R. Crim.
  P. 16 and the stipulated scheduling order in this case, please find enclosed 7 digital media devices
  containing the government's seventh disclosure.1

  1 Digital media devices containing disclosure for defendants Michael Lacey, James Larkin, and Jed
  Brunst are being provided to Paul J. Cambria Jr., Thomas H. Bienert Jr., and Gary Lincenberg
  respectively.
        Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 3 of 49

Lacey, et. al. Discovery Letter 7
February 22, 2019
Page 2


    •    The thumb drive contains the following Bates Stamped records:
            o BDO Consulting Documents — DOJ-BP-0004720537 to DOJ-BP-0004735011
            o Reports of Interviews — DOJ-BP-0004735012 to DOJ-BP-0004735223
            o Subpoena Compliance, Reports of Interviews, and other FBI Case Documents — DOJ-
                BP-0004735224 to DOJ-BP-0004746570

    •    The DVD labeled Backpage Hyer Docs contains reports of interviews for Defendant Daniel
         Hyer.
    •    The DVD labeled Jail Calls contains jail calls for Defendants Michael Lacey and James
         Larkin
    •    The DVD labeled Macomb County Prosecutor contains recorded interviews from the
         Macomb County, Michigan, quadruple murder investigation of James C. Brown. In February
         of 2014, Brown was convicted of killing four women he met through Backpage.com.
    •    The DVD labeled Recorded Interviews with Victim #4 contains recorded interviews from
         Victim 4's local investigation. Victim 4's summary is included in paragraph 163 of the
         Superseding Indictment.
    •    The 2 DVD's labeled JDPA Office Gretna, LA contains case-related documents from the
         local investigation of Victim #15 trafficked via Backpage.com. Victim 15's summary is
         included in paragraph 174 of the Superseding Indictment.

        Additionally, the government has in its possession copies of tax returns and related
transmittals prepared by BDO USA Consulting for Backpage and related clients. These documents
will not be made generally available to counsel. If you believe you have a basis to access these
documents, please let us know and we will address this matter with the Court.

         Lastly, during our execution of search warrants on April 5, 2018, we seized data from Jill
Anderson's personal devices. Neither the prosecution team nor the taint team have reviewed (or
intend to review) this data. If you would like to review this data, please let us know and we will
facilitate your review at an FBI facility in Phoenix.

Please reach out with any questions.


                                                              Sincerely,


                                                              BRIAN BENCZKOWSKI
                                                              Assistant Attorney General
                                                              Criminal Division
                                                              U.S. Department of Justice

                                                              /s Reginald Jones
                                                              REGINALD E. JONES
                                                              Senior Trial Attorney, CEOS
                                                              (202) 616-2807
                                                              reginald.jones4@usdoj.gov
        Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 4 of 49

Lacey, et. al. Discovery Letter 7
February 22, 2019
Page 3

                                                ELIZABETH A. STRANGE
                                                First Assistant U.S. Attorney

                                                KEVIN M. RAPP
                                                MARGARET PERLMETER
                                                PETER S. KOZINETS
                                                ANDREW STONE
                                                JOHN J. KUCERA
                                                Assistant United States Attorneys




Enclosures
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 5 of 49




       EXHIBIT B
         Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 6 of 49

                                                        U.S. Department of Justice




                                                        United States Attorney
                                                        District of Arizona
                                                      Two Renaissance Square                Main: (602) 514-7500
                                                      40 N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                      Phoenix, AZ 85004-4408

                                                      March 14, 2019



Paul J. Cambria Jr.                Jim Grant                                    Robert Corn-Revere
Attorney at Law                    Davis Wright Tremaine, LLP                   Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,       1201 Third Avenue,                           1919 Pennsylvania Avenue N.W.,
LLC                                Suite 2200                                   Suite 800
42 Delaware Ave, Suite 120         Seattle, WA 98101                            Washington, DC 20006
Buffalo, NY 14202                  (attorney for Lacey and Larkin)              (attorney for Lacey and Larkin)
(attorney for Michael Lacey)

Thomas H. Bienart, Jr., Esq.       Michael D. Kimerer, Esq.                     Bruce Feder, Esq.
Bienart, Miller & Katzman,         1313 E. Osborn Road,                         2930 East Camelback Road,
PLC                                Suite 100                                    Suite 160
903 Calle Amanecer, Suite 350      Phoenix, AZ 85014                            Phoenix, AZ 85016
San Clemente, CA 92673             (attorney for Jed Brunst)                    (attorney for Scott Spear)
(attorney for James Larkin)

Mike Piccarreta, Esq.              Steve Weiss                                 Gary Lincenberg
Piccarreta Davis Keenan Fidel,     Attorney at Law                             Bird, Marella, Boxer, Wolpert,
PC                                 Karp & Weiss, PC                            Nessim, Drooks, Lincenberg & Rhow,
2 East Congress Street,            3060 North Swan Rd.                         P.C.
Suite 1000                         Tucson, AZ 85712                            1875 Century Park East
Tucson, AZ 85701                   (attorney for Joye Vaught)                  23rd Floor
(attorney for Andrew Padilla)                                                  Los Angeles, CA 90067
                                                                               (attorney for Jed Brunst)

          Re:     U.S. v. Michael Lacey, et.al.
                  CR-18-00422-PHX-SMB

  Dear Counsel:

          Pursuant to your request for discovery and the government's obligations under Fed. R. Crim.
  P. 16 and the stipulated scheduling order in this case, please find enclosed a thumb drive containing
  the government's eighth disclosure.1


  1 A thumb drive containing disclosure for defendants Michael Lacey, James Larkin, and Jed Brunst
  are being provided to Paul J. Cambria Jr., Thomas H. Bienart Jr., and Gary Lincenberg respectively.
        Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 7 of 49

Lacey, et. al. Discovery Letter 8
March 14, 2019
Page 2

    •    The thumb drive contains the following Bates Stamped records:
            o Additional Financial Records — D0J-BP-0004746571-D0J-BP-0004791098
            o Additional Reports of Interviews — D0J-BP-0004791099-D0J-BP-0004791128
            o Additional Subpoena Compliance, Reports of Interviews, and other FBI Case
                Documents —D0J-BP-0004791129-D0J-BP-0004791240

        Additionally, as we indicated in our November 30, 2018 discovery transmittal letter, Amazon
Web Service ("AWS") data and a virtual machine on which some of the MySQL database was
obtained from the State of California pursuant to a search warrant are available upon request. The
AWS data includes raw MySQL data the State of California understood was data from the Backpage
Payment Processing Island—a web server hosted by AWS that received credit card and similar
payment data from Backpage users. The virtual machine includes some of the MySQL database
data received from AWS.

        Also, we have separately mailed counsel Whitney Bernstein of Bienart, Miller & Katzman a
DVD that contains a sampling of approximately 70 Backpage ads with associated databases and
images (as such ads appear in the server data the government has imaged and made available to you),
to include ads referenced in the Superseding Indictment.

Please reach out with any questions.


                                                           Sincerely,


                                                           BRIAN BENCZKOWSKI
                                                           Assistant Attorney General
                                                           Criminal Division
                                                           U.S. Department of Justice

                                                           REGINALD E. JONES
                                                           /s Reginald Jones
                                                           Senior Trial Attorney, CEOS
                                                           (202) 616-2807
                                                           reginald.jones4@usdoj.gov

                                                           ELIZABETH A. STRANGE
                                                           First Assistant U.S. Attorney

                                                           KEVIN M. RAPP
                                                           MARGARET PERLMETER
                                                           PETER S. KOZINETS
                                                           ANDREW STONE
                                                           JOHN J. KUCERA
                                                           Assistant United States Attorneys




Enclosures
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 8 of 49




       EXHIBIT C
          Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 9 of 49

                                                                 U.S. Department of Justice




                                                                 United States Attorney
                                                                 District of Arizona
                                                               Two Renaissance Square              Main: (602) 514-7500
                                                               40 N. Central Ave., Suite 1800   Main Fax: (602) 514-7693
                                                               Phoenix, AZ 85004-4408

                                                               March 18, 2019



Via E-MAIL
Thomas H. Bienert, Jr.
Bienert, Miller & Katzman, PLC
(attorney for James Larkin)

Paul J. Cambria Jr.
Lipsitz Green Scime Cambria,
LLC
(attorney for Michael Lacey)


  Re:      U.S. v. Michael Lacey, et.al.
           CR-18-00422-111X-SMB

  Dear Counsel:

           We write to infonn you that we have imaged the personal devices and documents seized from
  Defendants Michael Lacey and James Larkin pursuant to a court-authorized search warrant. The hard drives
  and CD's containing this data are available for pick-up at an FBI facility in Phoenix.' As you are aware,
  the government's filter protocol was recently approved by the Court on January 22, 2019 (see CR 445);
  thus, the aforementioned data is being processed for our review in accordance with the approved filter
  procedures. However, in order to avoid delay of any review you may want to conduct of these materials,
  we are providing them to you at this time. We will also provide you with exhibits of any of the above-
  mentioned data the government might utilize at trial.

           Please reach out to me to schedule a time to pick-up these materials.

                                                                          BRIAN BENCZKOWSKI
                                                                          Assistant Attorney General
                                                                          Criminal Division
                                                                          U.S. Department of Justice

                                                                          s/Reginald E. Jones
                                                                          REGINALD E. JONES
                                                                          Senior Trial Attorney, CEOS

   As detailed in our February 22, 2019 discovery transmittal letter to you, hard drives containing data seized from
  Jill Anderson's personal devices are also available for pick-up at an FBI facility in Phoenix.
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 10 of 49

March 18, 2019
Page 2

                                              (202) 616-2807
                                              reginald ones4(&,usdoj .gov

                                              ELIZABETH A. STRANGE
                                              First Assistant U.S. Attorney

                                              KEVIN M. RAPP
                                              MARGARET PERLMETER
                                              PETER S. KOZINETS
                                              ANDREW STONE
                                              Assistant United States Attorneys

                                              JOHN J. KUCERA
                                              Special Assistant U.S. Attorney
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 11 of 49




       EXHIBIT D
         Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 12 of 49


                                                                 U.S. Department of Justice




                                                                 United States Attorney
                                                                 District of Arizona
                                                               Two Renaissance Square               Main: (602) 514-7500
                                                               40N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                               Phoenix, AZ 85004-4408

                                                               March 18, 2019

  VIA E-MAIL

Paul J. Cambria Jr.                    Jim Grant                                        Robert Corn-Revere
Attorney at Law                        Davis Wright Tremaine, LLP                       Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,           (attorney for Lacey and Larkin)                  (attorney for Lacey and Larkin)
LLC
(attorney for Michael Lacey)

Thomas H. Bienert, Jr., Esq.           Michael D. Kimerer, Esq.                         Bruce Feder, Esq.
Bienert, Miller & Katzman,             1313E. Osborn Road,                              2930 East Camelback Road,
PLC                                    (attorney for Jed Bruns°                         (attorney for Scott Spear)
(attorney for James Larkin)

Mike Piccarreta, Esq.                  Steve Weiss                                     Gary Lincenberg
Piccarreta Davis Keenan Fidel,         Attorney at Law                                 Bird, Marella, Boxer, Wolpert,
PC                                     Karp & Weiss, PC                                Nessim, Drooks, Lincenberg & Rhow,
(attorney for Andrew Padilla)          (attorney for Joye Vaught)                      P.C.
                                                                                       (attorney for Jed Brunst)

           Re:      U.S. v. Michael Lacey, et.al.
                    CR-18-00422-PHX-SMB

  Dear Counsel:

          We write to inform you that data seized from Backupify (a company Backpage utilized to
  backup and recover its cloud service data) pursuant to a court-authorized search warrant is available
  for pick-up at an FBI facility in Phoenix. Additionally, as per my March 7, 2019 letter to counsel for
  James Larkin (letter attached as Exhibit A), hard drives containing Backpage-related email data
  seized from Backpage servers located in Dallas, Texas are also available for pick-up.' As you are
  aware, the government's filter protocol was recently approved by the Court on January 22, 2019 (see
  CR 445); thus, the aforementioned data is being processed for our review in accordance with the
  approved filter procedures. However, in order to avoid delay of any review you may want to conduct
  of these materials, we are providing them to you at this time. We will also provide you with exhibits
  of any of the above-mentioned data the government might utilize at trial.


  1 On March 8, 2019 we provided Counsel Bruce Feder with hard drives containing the entire marketplace of
  Backpage ads (i.e. all of the ads that were on Bacicpage.com at the time the website was seized).
       Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 13 of 49


Lacey, et. al. Discovery Letter 8
March 18, 2019
Page 2

         Please reach out to me to schedule a time to pick-up these materials.


                                                              Sincerely,


                                                              BRIAN BENCZKOWSKI
                                                              Assistant Attorney General
                                                              Criminal Division
                                                              U.S. Department of Justice
                                                              /s Reginald Jones
                                                              REGINALD E. JONES
                                                              Senior Trial Attorney, CEOS
                                                              (202) 616-2807
                                                              reginald.jones4@usdoj.gov

                                                              ELIZABETH A. STRANGE
                                                              First Assistant U.S. Attorney

                                                              KEVIN M. RAPP
                                                              MARGARET PERLMETER
                                                              PETER S. KOZ1NETS
                                                              ANDREW STONE
                                                              JOHN J. KUCERA
                                                              Special Assistant U.S. Attorney
        Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 14 of 49


                                                   U.S. Department of Justice




                                                   United States Attorney
                                                   District of Arizona
                                                 Two Renaissance Square              Main: (602) 514-7500
                                                 40 N. Central Ave., Suite 1800   Main Fax: (602) 514-7693
                                                 Phoenix, AZ 85004-4408

                                                 March 7, 2019



Via E-Mail
Whitney Z. Bernstein
Bienart, Miller & Katzman PLC
EMail:wbemstein@bmkattomeys.com
(attorney for Defendant James Larkin)




  Re:    Your letter of February 264 2019

  Dear Ms. Bernstein:

         We write in response to your February 26, 2019 letter summarizing our February
  20, 2019 phone call regarding Backpage server data. Your letter contains a number of
  inaccuracies. However, instead of addressing each inaccuracy contained within the letter,
  we believe it would be most fruitful to provide you with the below written summary of the
  government's handling of the Backpage server data to date.

         Total Servers

         The government has 46 Backpage servers in its possession obtained from
  Amsterdam, Netherlands ("Amsterdam"), Tucson, Arizona ("Tucson"), and Dallas, Texas
  ("Dallas"). We are currently awaiting receipt of approximately 60 additional servers from
  Amsterdam through the Mutual Legal Assistance Treaty ("MLAT") process.

         Amsterdam Servers

         We currently have in our possession nine servers obtained from Amsterdam through
  the MLAT process. Of these nine servers, three are slave database servers, three are image
  servers, two are master database servers, and one is a backup server. Backpage operated
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 15 of 49


March 7, 2019
Page 2

as a classified advertising website for approximately 14 years so we're certain you are
aware of the content hosted on the site. However, we extracted all of the Backpage
marketplace database files (i.e. all of the ads that were on Backpage.com) from these
servers and have imaged the server containing all of the Backpage images in order to help
facilitate any review you would like to conduct of this data. As I indicated in my March 4,
2019 email to you, the hard drives containing this data are available for pick-up at an FBI
facility in Phoenix. Additionally, in accordance with Federal Rule of Criminal Procedure
16(a)(1)(E), these nine servers are available for your inspection at an FBI data center
facility in Pocatello, Idaho. Our forensic examiners located at this facility are available to
facilitate your review of these servers and answer any technical questions you may have
regarding this particular data.

       In addition to the aforementioned nine servers currently in the government's
possession, we are awaiting receipt of approximately 60 servers from Dutch officials
through the MLAT process. We have been advised by a former Backpage employee who
managed these servers that these 60 servers contain payment processing data and data
redundancy from the nine Amsterdam servers currently in the government's possession.
These servers will also be available for your inspection at an FBI data center facility in
Pocatello, Idaho when we receive them.

       Dallas Servers

        We currently have in our possession five Backpage servers seized from Dallas. Of
these five servers, we were advised by a former Backpage employee who managed these
servers that two of these servers contain Backpage-related email data. These two servers
have been imaged and the hard drives containing this data are available for pick-up at an
FBI facility in Phoenix. The former Backpage employee who managed these servers also
advised us that the remaining three Dallas servers in our possession contain antivirus
servers, asset tracking/inventory software, a backup server, web user interface, virtual
private network for end point, VM servers, and WSUS. In accordance with Federal Rule
of Criminal Procedure 16(a)(1)(E), these three servers are available for your inspection at
an FBI data center facility in Pocatello, Idaho. Our forensic examiners located at this
facility are available to facilitate your review of these servers and answer any technical
questions you may have regarding this particular data.

      Tucson Servers

       We currently have in our possession 32 servers and three hard drives seized from
Tucson. We were advised by a former Backpage employee who managed these servers
that they contain data redundancy of the marketplace database files and images from the
     Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 16 of 49


March 7, 2019
Page 3

Amsterdam servers. We have imaged the master marketplace database and image servers.
The hard drives containing this data are available for pick-up at an FBI facility in Phoenix.
In accordance with Federal Rule of Criminal Procedure 16(a)(1)(E), these 32 servers are
available for your inspection at an FBI data center facility in Pocatello, Idaho. Our forensic
examiners located at this facility are available to facilitate your review of these servers and
answer any technical questions you may have regarding this particular data.

       Sampling of Ad data and Ad data the Government Might Utilize at Trial

        During our February 20, 2019 phone conversation (and again in your February 26,
2019 letter), you requested samples of "[Backpage] advertisements as such ads now appear
in the data the government has imaged." You also requested "discrete parts of all
advertisements that are the subject of counts in the Superseding Indictment." To be clear,
the government has previously produced to you in discovery ads that are referenced in
counts in the Superseding Indictment. However, we are willing to produce samples of
Backpage ads as the ads appear in the server data the government has imaged, to include
ads referenced in counts in the Superseding Indictment. Although we had hoped to have
this sampling to you this week, our forensic examiner culling this data was unexpectedly
away from the office for a number of days, so we will need additional time to compile the
requested sampling. We will send this sampling to you as soon as possible. Also, as
previously noted, the entire marketplace of Backpage ads have been extracted for you and
is available for pick-up at your convenience.

       Additionally, given the voluminous amount of server data, the government agrees
to provide to you with exhibits of any server data that we might utilize at trial. This should
greatly assist you in focusing your efforts and attention on server data relevant to the case.

       Please reach out to me with additional questions. We will continue to work
diligently to answer them and facilitate your review of materials in this case.




                                                        BRIAN BENCZKOWSKI
                                                        Assistant Attorney General
                                                        Criminal Division
                                                        U.S. Department of Justice
                                                        s/Reginald E. Jones
                                                        REGINALD E. JONES
                                                        Senior Trial Attorney, CEOS
                                                        (202) 616-2807
                                                        reginaldjones4@usdoj.gov
     Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 17 of 49


March 7, 2019
Page 4


                                             ELIZABETH A. STRANGE
                                             First Assistant U.S. Attorney

                                             KEVIN M. RAPP
                                             MARGARET PERLMETER
                                             PETER S. KOZINETS
                                             ANDREW STONE
                                             Assistant United States Attorneys
                                             JOHN J. KUCERA
                                             Special Assistant U.S. Attorney
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 18 of 49




       EXHIBIT E
     Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 19 of 49


From:             Barbara Polowetz
To:               Rapp, Kevin (USAAZ)
Cc:               Michael Piccarreta; Jones, Reginald (CRM)
Subject:          Andrew Padilla: taint team procedures
Date:             Monday, February 11, 2019 11:59:23 AM



Kevin:


It appears that the government is going forward in reviewing records through use of its taint
team to cull out any privileged communications it discovers. In order to avoid further
problems with this procedure, I would request the following:


           1.   A listing of all of the attorneys, firm names, etc. that that the taint team is using
in its search to remove privileged matters.


           2.     The names, departments, and agencies of the individuals who are members of
the taint team.


I think it is a good idea for the defense to review this list in case some names have been
inadvertently omitted and thus potentially exposing members of the prosecution team to
privileged materials which would cause all of us problems and a verification on our end that
none of the taint teams members have any role that would lead to future motions if not
disclosed until later. Best wishes.


Mike Piccarreta
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 20 of 49




       EXHIBIT F
       Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 21 of 49



                        PICCAR_RETA DAVIS KEENAN FIDEL PC
                                        LAWYERS


MICHAEL L. PICCARRETA                                  2 EAST CONGRESS STREET, SUITE 1000
JEFFERSON KEENAN                                                   TUCSON, ARIZONA 86701
LOUIS S. FIDEL                                                            (520) 822-6900
                                                                       FAX (520) 622-0521
BARRY M. DAVIS                                                           WWW.P D-LAW. CO M
(1948-2016)
                                    March 25, 2019



  VIA EMAIL: andrew.stone(&,usdoLgov

  Andrew Stone, Esq.
  United States Attorney's Office
  Two Renaissance Square
  40 N. Central Avenue, Ste. 1200
  Phoenix, AZ 85004-4408

         Re:     United States v. Lacey, et al, No. CR-18-00422-PI-1X-SPL (BSB)

  Dear Andy:

        Thanks for your response regarding defendants' concerns about potentially
  privileged materials. The government indicated search terms for how it is
  segregating materials for taint team review, and we have examined exhibit H to the
  government's reply on its motion to restore privilege issues (doc. 269-8). In some
  respects, the list appears to omit some attorneys and law films that have performed
  work covered by the privilege. Enclosed is a more comprehensive list. All
  communications involving or mentioning these individuals should be segregated as
  likely privileged (including, of course, all variations on the respective names).
  Additionally, this list should be used in addition to the government's prior list (doe.
  269-8) for all review by your taint team whether done before or still to be done if
  and when you resume this process.

        Defendants' other requests remain outstanding (e.g., identification of
  individuals assigned to the taint team when it resumes review; production to
  defendants of documents the taint team proposed to disclose, see Doc. 452, and we
  reserve all rights as to the review process as a whole.

        We have attached is what we believe is the list of counsel that should be
  screened as privileged and thus segregated from review by the government in its
        Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 22 of 49

PICCARRETA DAVIS KEENAN FIDEL PC


    review of electronic and/or paper documents. We've created this list separately from
    the list the government created last summer. The government had some lawyers on
    their list that are not on the attached list but that does not mean they should not be
    included in the filtering process. We have provided data from which the government
    can create appropriate searches — we've not attempted to create the searches
    themselves (your list had both names and search terms). In Reggie's recent letter, he
    indicated the court has approved the government's filtering process but did not note
    that there is pending motion before the court to clarify this process (does. 452 and
    462) that has yet to be ruled on. I think it would be prudent to wait for a court ruling
    to avoid future legal issues. Best wishes.

                                            Sincerely,



                                            Mic el L. Piccarreta

    MLP :bp




                                               2
          Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 23 of 49


Name                           Firm                                                               Position          Email Address

Craig L. Meredith              Adams and Reese LLP                                                Attorney          craig.meredith@arlaw.com
Lucian T. Pera                 Adams and Reese LLP                                                Attorney          lucian.pera@arlaw.com
Andrew F. Newman               Akin Gump Strauss Hauer & Feld LLP                                 Attorney          anewman@akingump.com
Benjamin Harris                Akin Gump Strauss Hauer & Feld LLP                                 Staff             bharris@akingump.com
Carrie Varner                  Akin Gump Strauss Hauer & Feld LLP                                 Attorney          cvarner@akingump.com
Daniel S. Park                 Akin Gump Strauss Hauer & Feld LLP                                 Attorney          dspark@akingump.com
Jaime S. Rodriguez             Akin Gump Strauss Hauer & Feld LLP                                 Staff
Jeffrey Mutterperl             Akin Gump Strauss Hauer & Feld LLP                                 Staff             jmutterperl@akingump.com
Katlyne N. "Katie" Miller      Akin Gump Strauss Hauer & Feld LLP                                 Attorney          millerk@akingump.com
Keertain D. Chauhan            Akin Gump Strauss Hauer & Feld LLP                                 Attorney          kchauhan@akingump.com
M. Scott Barnard               Akin Gump Strauss Hauer & Feld LLP                                 Attorney          sbarnard@akingump.com
Megan L. Greer                 Akin Gump Strauss Hauer & Feld LLP                                 Attorney          megreer@akingump.com
Molly E. Whitman               Akin Gump Strauss Hauer & Feld LLP                                 Attorney          mwhitman@akingump.com
Pratik A. Shah                 Akin Gump Strauss Hauer & Feld LLP                                 Attorney          pshah@akingump.com
Richard M. Cella               Akin Gump Strauss Hauer & Feld LLP                                 Attorney          rcella@akingump.com
Scarlett Ann York-Cockrill     Akin Gump Strauss Hauer & Feld LLP                                 Legal Assistant   syork-cockrill@akingump.com
Stanley M. Brand               Akin Gump Strauss Hauer & Feld LLP                                 Attorney          sbrand@akingump.com
Steven R. Ross                 Akin Gump Strauss Hauer & Feld LLP                                 Attorney          sross@akingump.com
Thomas C. Moyer                Akin Gump Strauss Hauer & Feld LLP                                 Attorney          tmoyer@akingump.com
Alex Wood                      Arguedas Cassman Headley & Goldman LLP                             Legal Assistant   wood@achlaw.com
Cristina C. Arguedas           Arguedas Cassman Headley & Goldman LLP                             Attorney          arguedas@achlaw.com
Julie Salamon                  Arguedas Cassman Headley & Goldman LLP                             Attorney          salamon@achlaw.com
Ted W. Cassman                 Arguedas Cassman Headley & Goldman LLP                             Attorney          cassman@achlaw.com
John R. Becker                 Becker & House                                                     Attorney          john@beckerandhouse.com
Anthony "Tony" Bisconti        Bienert Miller Katzman PLC                                         Attorney          tbisconti@bmkattorneys.com
John Littrell                  Bienert Miller Katzman PLC                                         Attorney          jlittrell@bmkattorneys.com
Kenneth M. Miller              Bienert Miller Katzman PLC                                         Attorney          kmiller@bmkattorneys.com
Thomas H. Bienert, Jr.         Bienert Miller Katzman PLC                                         Attorney          tbienert@bmkattorneys.com
Toni Lindemann                 Bienert Miller Katzman PLC                                         Legal Assistant   tlindemann@bmkattorneys.com
Toni Thomas                    Bienert Miller Katzman PLC                                         Legal Assistant   tthomas@bmkattorneys.com
Whitney Bernstein              Bienert Miller Katzman PLC                                         Attorney          wbernstein@bmkattorneys.com
Ariel A. Neuman                Bird Marella Boxer Wolpert Nessim Drooks Lincenberg & Rhow, P.C.   Attorney          aneuman@birdmarella.com
Gary S. Lincenberg             Bird Marella Boxer Wolpert Nessim Drooks Lincenberg & Rhow, P.C.   Attorney          glincenberg@birdmarella.com
Gopi K. Panchapakesan          Bird Marella Boxer Wolpert Nessim Drooks Lincenberg & Rhow, P.C.   Attorney          gpanchapakesan@birdmarella.com
Hemanshu "Hemu" Nigam          Bitiya Consulting, Inc. dba SSP Blue                               Attorney          hnigam@sspblue.com
Simrin Hooper                  Bitiya Consulting, Inc. dba SSP Blue                                                 shooper@sspblue.com
Elizabeth L. (Liz) McDougall   Brentwood, Inc.                                                    Attorney          lmcdougall@backpage.com
Angelo Calfo                   Calfo Harrigan Leyh & Eakes (nka Calfo Eakes & Ostrovsky)          Attorney          angeloc@calfoharrigan.com
Ian O'Neill                    Cooley                                                             Attorney          ioneill@cooley.com
Susan Lyon                     Cooley                                                             Attorney          slyon@cooley.com
Della Bryan                    Copeland Franco Screws & Gill                                      Legal Assistant   Bryan@copelandfranco.com
Robert D. "Bobby" Segall       Copeland Franco Screws & Gill                                      Attorney          Segall@copelandfranco.com
Ronda Benavidez                Copeland Franco Screws & Gill                                      Staff             Benavidez@copelandfranco.com
Christopher F. Allen           Cozen O'Connor                                                     Attorney          callen@cozen.com
Daniel J. Quigley              Daniel J. Quigley, PLC                                             Attorney          quigley@djqplc.com
David W. Dratman               David W. Dratman                                                   Attorney          dwdratman@aol.com
Ambika K. Doran                Davis Wright Tremaine LLP                                          Attorney          ambikadoran@dwt.com
Andrew J. Lorentz              Davis Wright Tremaine LLP                                          Attorney          AndrewLorentz@dwt.com
Anita Miller                   Davis Wright Tremaine LLP                                          Legal Assistant   AnitaMiller@dwt.com
Brendan Charney                Davis Wright Tremaine LLP                                          Attorney          BrendanCharney@dwt.com
Bret Masterson                 Davis Wright Tremaine LLP                                          Staff             bretmasterson@dwt.com
Brian J. Hurh                  Davis Wright Tremaine LLP                                          Attorney          brianhurh@dwt.com
Candice Tewell                 Davis Wright Tremaine LLP                                          Attorney          candicetewell@dwt.com
Candice Woods                  Davis Wright Tremaine LLP                                          Attorney          candicewoods@dwt.com
Carol Kaltenbaugh              Davis Wright Tremaine LLP                                          Legal Assistant   carolkaltenbaugh@dwt.com
Chris Ott                      Davis Wright Tremaine LLP                                          Attorney          ChrisOtt@dwt.com
Chris Swift                    Davis Wright Tremaine LLP                                          Attorney          chrisswift@dwt.com
Christine Kruger               Davis Wright Tremaine LLP                                          Legal Assistant   ChristineKruger@dwt.com
Daniela Najera                 Davis Wright Tremaine LLP                                          Legal Assistant   DanielaNajera@dwt.com
David Maas                     Davis Wright Tremaine LLP                                          Attorney          jamesmann@dwt.com
Eric M. Stahl                  Davis Wright Tremaine LLP                                          Attorney          ericstahl@dwt.com
James C. Grant                 Davis Wright Tremaine LLP                                          Attorney          jamesgrant@dwt.com
James H. (Jamie) Wendell       Davis Wright Tremaine LLP                                          Attorney          jamiewendell@dwt.com
James H. Mann                  Davis Wright Tremaine LLP                                          Attorney          jamesmann@dwt.com
Jeffrey B. Coopersmith         Davis Wright Tremaine LLP                                          Attorney          jeffcoopersmith@dwt.com
Jennifer Cygnor                Davis Wright Tremaine LLP                                          Legal Assistant   JenniferCygnor@dwt.com
Joe Weinstein                  Davis Wright Tremaine LLP                                          Attorney          oeweinstein@dwt.com
John A. Goldmark               Davis Wright Tremaine LLP                                          Attorney          johngoldmark@dwt.com
Kathleen Forgette              Davis Wright Tremaine LLP                                          Legal Assistant   kathleenforgette@dwt.com
Keith Morton                   Davis Wright Tremaine LLP                                          Legal Assistant   keithmorton@dwt.com
Lesley Smith                   Davis Wright Tremaine LLP                                          Legal Assistant   lesleysmith@dwt.com
Linda Nordstedt                Davis Wright Tremaine LLP                                          Staff             lindanordstedt@dwt.com
Lisa B. Zycherman              Davis Wright Tremaine LLP                                          Attorney          lisazycherman@dwt.com
Mark Bartlett                  Davis Wright Tremaine LLP                                          Attorney          markbartlett@dwt.com
Marni Shapiro                  Davis Wright Tremaine LLP                                          Legal Assistant   marnishapiro@dwt.com
Matt Cooper                    Davis Wright Tremaine LLP                                          Attorney          mattcooper@dwt.com
Melissa Andrzejewski           Davis Wright Tremaine LLP                                          Legal Assistant   melissaandrzejewski@dwt.com
Nara Neves                     Davis Wright Tremaine LLP                                          Legal Assistant   naraneves@dwt.com
Nathan W. Rouse                Davis Wright Tremaine LLP                                          Attorney          nathanrouse@dwt.com
Nicole Phillis                 Davis Wright Tremaine LLP                                          Attorney          NicolePhillis@dwt.com
Patrick J. Curran, Jr.         Davis Wright Tremaine LLP                                          Attorney          patcurran@dwt.com
Peter Karanjia                 Davis Wright Tremaine LLP                                          Attorney          peterkaranjia@dwt.com
Robert Corn-Revere             Davis Wright Tremaine LLP                                          Attorney          bobcornrevere@dwt.com
Robert E. Miller               Davis Wright Tremaine LLP                                          Attorney          robertmiller@dwt.com
Ronald G. London               Davis Wright Tremaine LLP                                          Attorney          ronnielondon@dwt.com
Scott Commerson                Davis Wright Tremaine LLP                                          Attorney          ScottCommerson@dwt.com
Suzette Barber                 Davis Wright Tremaine LLP                                          Legal Assistant   suzettebarber@dwt.com
Thomas E. Scanlon              Davis Wright Tremaine LLP                                          Attorney          tomscanlon@dwt.com
          Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 24 of 49

Tim Cunningham              Davis Wright Tremaine LLP                                            Attorney          TimCunningham@dwt.com
Tom Wyrwich                 Davis Wright Tremaine LLP                                            Attorney          tomwyrwich@dwt.com
Zana Bugaighis              Davis Wright Tremaine LLP                                            Attorney          zanabugaighis@dwt.com
Larry L. Debus              Debus, Kazan & Westerhausen, Ltd.                                    Attorney          lld@dkwlawyers.com
Lawrence I. "Larry" Kazan   Debus, Kazan & Westerhausen, Ltd.                                    Attorney          lik@dkwlawyers.com
Avi Schick                  Dentons US LLP (fka SNR Dentons fka Sonnenschein Nath & Rosenthal)   Attorney          avi.schick@dentons.com
Jeff Modisett               Dentons US LLP (fka SNR Dentons fka Sonnenschein Nath & Rosenthal)   Attorney          jeff.modisett@dentons.com
Kenneth G. Kolmin           Dentons US LLP (fka SNR Dentons fka Sonnenschein Nath & Rosenthal)   Attorney          kenneth.kolmin@dentons.com
Rebecca Stroder             Dentons US LLP (fka SNR Dentons fka Sonnenschein Nath & Rosenthal)   Attorney          rebecca.stroder@snrdenton.com
Rodney J. Boyd              Dentons US LLP (fka SNR Dentons fka Sonnenschein Nath & Rosenthal)   Attorney          rodney.boyd@dentons.com
Samuel Fifer                Dentons US LLP (fka SNR Dentons fka Sonnenschein Nath & Rosenthal)   Attorney          samuel.fifer@dentons.com
Don Bennett Moon            Don Bennett Moon, PC                                                 Attorney          donbennettmoon@gmail.com
Bruce Feder                 Feder Law Office, P.A.                                               Attorney          bf@federlawpa.com
Jason H. Fisher             Fisher Law Group                                                     Attorney          jfisher@fisherlg.com
Hannah H. Porter            Gallagher & Kennedy                                                  Attorney          hannah.porter@gknet.com
Janey Henze Cook            Gallagher & Kennedy                                                  Attorney          janey.henze@gknet.com
Kiersten A. Murphy          Gallagher & Kennedy                                                  Attorney          KAM@gknet.com
Quintin H. Cushner          Gallagher & Kennedy                                                  Attorney          quintin.cushner@gknet.com
Rhonda L. Russo             Gallagher & Kennedy                                                  Legal Assistant   rlr@gknet.com
Sheila M. Rath              Gallagher & Kennedy                                                  Legal Assistant   smr@gknet.com
Tom E. Henze                Gallagher & Kennedy                                                  Attorney          teh@gknet.com
Lori S. Smith               Goodwin Procter, LLP                                                 Attorney          @goodwinlaw.com
Francoise Gilbert           Greenberg Traurig LLP                                                Attorney          gilbertf@gtlaw.com
Timonthy Alger              Greenberg Traurig LLP                                                Attorney          algert@gtlaw.com
Janey Henze Cook            Henze Cook Murphy PLLC                                               Attorney          Janey@henzecookmurphy.com
Kiersten Murphy             Henze Cook Murphy PLLC                                               Attorney          kiersten@henzecookmurphy.com
Tom E. Henze                Henze Cook Murphy PLLC                                               Attorney          tom@henzecookmurphy.com
Stephen M. Weiss            Karp & Weiss                                                         Attorney          sweiss@karpweiss.com
Vicki Vitolo                Karp & Weiss                                                         Legal Assistant   vvitolo@karpweiss.com
Edward E. McNally           Kasowitz, Benson Torres LLP                                          Attorney          emcnally@kasowitz.com
Gunnar Martz                Kasowitz, Benson Torres LLP                                          Legal Assistant   gmartz@kasowitz.com
Lyn R. Agre                 Kasowitz, Benson Torres LLP                                          Attorney          LAgre@kasowitz.com
Maria Gorecki               Kasowitz, Benson Torres LLP                                          Attorney          mgorecki@kasowitz.com
Mark E. Kasowitz            Kasowitz, Benson Torres LLP                                          Attorney          mkasowitz@kasowitz.com
Shalini K. Rajoo            Kasowitz, Benson Torres LLP                                          Attorney          srajoo@kasowitz.com
Tamara Bruno                Kasowitz, Benson Torres LLP                                          Attorney          tbruno@kasowitz.com
Kenneth M. Miller           Ken Miller Law                                                       Attorney          Ken@KMMillerLaw.Com
James M. Wagstaffe          Kerr & Wagstaffe LLP                                                 Attorney          wagstaffe@kerrwagstaffe.com
Melissa Wallingsford        Kimerer & Derrick PC                                                 Attorney          mwallingsford@kimerer.com
Michael D. Kimerer          Kimerer & Derrick PC                                                 Attorney          mdk@kimerer.com
Rhonda E. Neff              Kimerer & Derrick PC                                                 Attorney          rneff@kimerer.com
Susan Lu Lyon-Hintze        Law Office of Susan Lyon Hintze                                      Attorney          susan@hintzelaw.com
Erin McCampbell Paris       Lipsitz Green Scime Cambria LLP                                      Attorney          emccampbell@lglaw.com
Paul Cambria                Lipsitz Green Scime Cambria LLP                                      Attorney          pcambria@lglaw.com
David Wakukawa              Maxwell Law                                                          Attorney          dsw@kcmaxlaw.com
K.C. Maxwell                Maxwell Law                                                          Attorney          kcm@kcmaxlaw.com
Bruce S. Rosen              McCusker, Anselmi, Rosen & Carvelli, P.C.                            Attorney          brosen@marc.law
Sam Neel                    McDermott Will & Emery                                               Attorney          sneel@mwe.com
Stephen Ryan                McDermott Will & Emery                                               Attorney          sryan@mwe.com
Andrew D. Herman            Miller & Chevalier                                                   Attorney          aherman@milchev.com
James A. Bensfield          Miller & Chevalier                                                   Attorney          jbensfield@milchev.com
Anne M. Chapman             Mitchell Stein Carey Chapman, PC                                     Attorney          anne@mscclaw.com
Julie Greenwood             Mitchell Stein Carey Chapman, PC                                     Legal Assistant   julie@mscclaw.com
Lee D. Stein                Mitchell Stein Carey Chapman, PC                                     Attorney          lee@mscclaw.com
Michael Morrissey           Mitchell Stein Carey Chapman, PC                                     Attorney          michael@mscclaw.com
David J. Leviss             O'Melveny & Myers LLP                                                Attorney          dleviss@omm.com
Dawn Dybdahl                Osborn Maledon, P.A.                                                 Legal Assistant   ddybdahl@omlaw.com
Joseph Roth                 Osborn Maledon, P.A.                                                 Attorney          jroth@omlaw.com
Larry A. Hammond            Osborn Maledon, P.A.                                                 Attorney          lhammond@omlaw.com
Timothy J. Eckstein         Osborn Maledon, P.A.                                                 Attorney          teckstein@omlaw.com
Arielle S. Lapiano          Paul Hastings LLP                                                    Attorney          ariellelapiano@paulhastings.com
Chris A. Wenger             Paul Hastings LLP                                                    Attorney          chriswenger@paulhastings.com
Christopher F. Allen        Paul Hastings LLP                                                    Attorney          christopherallen@paulhastings.com
Daren F. Stanaway           Paul Hastings LLP                                                    Attorney          darenstanaway@paulhastings.com
Elizabeth Dorsi             Paul Hastings LLP                                                    Attorney          elizabethdorsi@paulhastings.com
Gerald S. Sachs             Paul Hastings LLP                                                    Attorney          geraldsachs@paulhastings.com
Jamie S. Gardner            Paul Hastings LLP                                                    Attorney          jamiegardner@paulhastings.com
Lindsey B. Meyers           Paul Hastings LLP                                                    Attorney          lindseymeyers@paulhastings.com
Robert D. Luskin            Paul Hastings LLP                                                    Attorney          robertluskin@paulhastings.com
Stephen B. Kinnaird         Paul Hastings LLP                                                    Attorney          stephenkinnaird@paulhastings.com
Thomas P. Brown             Paul Hastings LLP                                                    Attorney          tombrown@paulhastings.com
Albert "Al" Gidari, Jr.     Perkins Coie LLP                                                     Attorney          agidari@perkinscoie.com
Alisha C. Burgin            Perkins Coie LLP                                                     Attorney          aburgin@perkinscoie.com
Ann Marie Painter           Perkins Coie LLP                                                     Attorney          ampainter@perkinscoie.com
Breena M. Roos              Perkins Coie LLP                                                     Attorney          broos@perkinscoie.com
Brian Lake                  Perkins Coie LLP                                                     Attorney          blake@perkinscoie.com
Brian Larson                Perkins Coie LLP                                                     Attorney          blarson@perkinscoie.com
Clair Wendt                 Perkins Coie LLP                                                     Legal Assistant   cwendt@perkinscoie.com
Erin Weinkauf               Perkins Coie LLP                                                     Legal Assistant   eweinkauf@perkinscoie.com
Harry H. Schneider          Perkins Coie LLP                                                     Attorney          hschneider@perkinscoie.com
J. Camille Fisher           Perkins Coie LLP                                                     Attorney          CFisher@perkinscoie.com
Jamie L. Sheppard           Perkins Coie LLP                                                     Legal Assistant   JamieSheppard@perkinscoie.com
Jason R. Elliott            Perkins Coie LLP                                                     Attorney          jelliott@perkinscoie.com
Jay Rossiter                Perkins Coie LLP                                                     Attorney          jrossiter@perkinscoie.com
Jean-Jacques "J" Cabou      Perkins Coie LLP                                                     Attorney          JCabou@perkinscoie.com
Joel W. Nomkin              Perkins Coie LLP                                                     Attorney          JNomkin@perkinscoie.com
Karin S. Aldama             Perkins Coie LLP                                                     Attorney          kaldama@perkinscoie.com
Katherine Luck              Perkins Coie LLP                                                     Legal Assistant   kluck@perkinscoie.com
Kendra L. Harr              Perkins Coie LLP                                                     Attorney          khaar@perkinscoie.com
Kenneth R. Rastello         Perkins Coie LLP                                                     Staff             krastello@perkinscoie.com
Kristine Beaudoin           Perkins Coie LLP                                                     Attorney          kbeaudoin@perkinscoie.com
                      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 25 of 49

           Lauren M. Kulpa                   Perkins Coie LLP                                                         Attorney                          lkulpa@perkinscoie.com
           Matthew Gehringer                 Perkins Coie LLP                                                         Attorney                          MGehringer@perkinscoie.com
           Mimi Ho                           Perkins Coie LLP                                                         Staff                             mimiho@perkinscoie.com
           Paul F. Eckstein                  Perkins Coie LLP                                                         Attorney                          peckstein@perkinscoie.com
           Ralph A. "Tony" Caliendo          Perkins Coie LLP                                                         Attorney                          tcaliendo@perkinscoie.com
           Roxann Ditlevson                  Perkins Coie LLP                                                         Legal Assistant                   RDitlevson@perkinscoie.com
           Scott Minder                      Perkins Coie LLP                                                         Attorney                          sminder@perkinscoie.com
           Sherrye S. Andrews                Perkins Coie LLP                                                         Legal Assistant                   SAndrews@perkinscoie.com
           Simon Conant                      Perkins Coie LLP                                                         Staff
           Stephen Folkins                   Perkins Coie LLP                                                         Staff                             sfolkins@perkinscoie.com
           Steven D. Merriman                Perkins Coie LLP                                                         Attorney                          smerriman@perkinscoie.com
           Sunita Bali                       Perkins Coie LLP                                                         Attorney                           SBali@perkinscoie.com
           Timothy L. Alger                  Perkins Coie LLP                                                         Attorney                          talger@perkinscoie.com
           Trisha Marino                     Perkins Coie LLP                                                         Legal Assistant                   tmarino@perkinscoie.com
           Barbara Polowetz                  Piccarreta Davis Keenan Fidel PC                                         Legal Assistant                   bpolowetz@pd-law.com
           Jefferson Keenan                  Piccarreta Davis Keenan Fidel PC                                         Attorney                          jkeenan@pd-law.com
           Melissa Hahn                      Piccarreta Davis Keenan Fidel PC                                         Legal Assistant                   mhahn@pd-law.com
           Michael L. Piccarreta             Piccarreta Davis Keenan Fidel PC                                         Attorney                          mlp@pd-law.com
           Antoinette Dellacroce             Poltrock & Giampietro/Wayne B. Giampietro LLC                            Legal Assistant                   adellacroce@giampietrolaw.com
           Wayne B Giampietro                Poltrock & Giampietro/Wayne B. Giampietro LLC                            Attorney                          wgiampietro@giampietrolaw.com
           Dunning, Dwight                   Prince Lobel Tye LLP                                                     Attorney                          ddunning@princelobel.com
           James W. Lawson                   Prince Lobel Tye LLP                                                     Attorney                          jlawson@princelobel.com
           Jeffrey J. Pyle                   Prince Lobel Tye LLP                                                     Attorney                          JPyle@princelobel.com
           Michelle Sawyer                   Prince Lobel Tye LLP                                                     Staff                             msawyer@princelobel.com
           Robert A. Bertsche                Prince Lobel Tye LLP                                                     Attorney                          RBertsche@princelobel.com
           Andrea S. Tazioli                 Quarles & Brady LLP                                                      Attorney                          andrea.tazioli@quarles.com
           Carol Fitch                       Quarles & Brady LLP                                                      Legal Assistant                   carol.fitch@quarles.com
           Marla J. Weems                    Quarles & Brady LLP                                                      Staff                             Marla.Weems@quarles.com
           Robert S. Bornhoft                Quarles & Brady LLP                                                      Attorney                          bob.bornhoft@quarles.com
           Susan G. Boswell                  Quarles & Brady LLP                                                      Attorney                          Susan.Boswell@quarles.com
           Aneta Wrzeszcx                    Rusing Lopez & Lizardi, PLLC                                             Legal Assistant                   AWrzeszcz@rllaz.com
           Caroline Caputo                   Rusing Lopez & Lizardi, PLLC                                             Staff                             ccaputo@rllaz.com
           Christopher "Chris" Ambrosio      Rusing Lopez & Lizardi, PLLC                                             Attorney                          cambrosio@rllaz.com
           Daniel J. Quigley                 Rusing Lopez & Lizardi, PLLC                                             Attorney                          quigley@rllaz.com
           Diane Sitzman                     Rusing Lopez & Lizardi, PLLC                                             Staff                             dsitzman@rllaz.com
           Ed Moomjian                       Rusing Lopez & Lizardi, PLLC                                             Attorney                          edm@rllaz.com
           Ettore Stella                     Rusing Lopez & Lizardi, PLLC                                             Attorney                          estella@rllaz.com
           Isaac S. Crum                     Rusing Lopez & Lizardi, PLLC                                             Attorney                          ICrum@rllaz.com
           J. William "Bill" Brammer, Jr.    Rusing Lopez & Lizardi, PLLC                                             Attorney                          wbrammer@rllaz.com
           Jacqueline A. "Jackie" Franks     Rusing Lopez & Lizardi, PLLC                                             Legal Assistant                   jfranks@rllaz.com
           Jason Linamon                     Rusing Lopez & Lizardi, PLLC                                             Legal Assistant                   jlinaman@rllaz.com
           Jon Saffer                        Rusing Lopez & Lizardi, PLLC                                             Attorney                          jsaffer@rllaz.com
           Michael J. "Mick" Rusing          Rusing Lopez & Lizardi, PLLC                                             Attorney                          mrusing@rllaz.com
           Oscar S. Lizardi                  Rusing Lopez & Lizardi, PLLC                                             Attorney                          olizardi@rllaz.com
           P. Andrew Sterling                Rusing Lopez & Lizardi, PLLC                                             Attorney                          asterling@rllaz.com
           Patricio P. "Pat" Lopez           Rusing Lopez & Lizardi, PLLC                                             Attorney                          plopez@rllaz.com
           Paul L. Grijalva                  Rusing Lopez & Lizardi, PLLC                                             Attorney                          PGrijalva@rllaz.com
           Robert J. Lloyd                   Rusing Lopez & Lizardi, PLLC                                             Attorney                          Rlloyd@rllaz.com
           Sarah S. Letzkus                  Rusing Lopez & Lizardi, PLLC                                             Attorney                          SLetzkus@rllaz.com
           Timothy J. Reckart                Rusing Lopez & Lizardi, PLLC                                             Attorney                          treckart@rllaz.com
           Charles H.R. (Chip) Peters        Schiff Hardin LLP                                                        Attorney                          cpeters@schiffhardin.com
           Sebastien Angel                   Schiff Hardin LLP                                                        Attorney                          sangel@schiffhardin.com
           Seetha Ramachandran               Schulte Roth & Zabel LLP                                                 Attorney                          seetha.ramachandran@srz.com
           Kathleen M. Miller                Smith Katzenstein & Jenkins, LLP                                         Attorney                          kmm@skjlaw.com
           Patrick T. Carr                   Smith Katzenstein & Jenkins, LLP                                         Legal Assistant                   ptc@skjlaw.com
           Robert K. Beste                   Smith Katzenstein & Jenkins, LLP                                         Attorney                          rkb@skjlaw.com
           Steven P. Suskin                  Suskin Law                                                               Attorney                          sps@backpage.com
           Anthony F. Blum                   Thompson Coburn LLP                                                      Attorney                          ablum@thompsoncoburn.com
           Jan Paul Miller                   Thompson Coburn LLP                                                      Attorney                          jmiller@thompsoncoburn.com
           Mark A. Mattingly                 Thompson Coburn LLP                                                      Attorney                          mmattingly@thompsoncoburn.com
           Mark Sableman                     Thompson Coburn LLP                                                      Attorney                          msableman@thompsoncoburn.com
           Michael L. Nepple                 Thompson Coburn LLP                                                      Attorney                          mnepple@thompsoncoburn.com
           Elizabeth L. (Liz) McDougall      Village Voice Media Holdings, LLC                                        Attorney                          liz.mcdougall@villagevoicemedia.com
           Amber Torina                      Walters Law Group                                                        Legal Assistant                   amber@firstamendment.com
           Lawrence (Larry) Walters          Walters Law Group                                                        Attorney                          larry@firstamendment.com
           Lisa Brown                        Walters Law Group                                                        Legal Assistant                   lisa@firstamendment.com
           Alexandria E. Kane                White and Williams LLP                                                   Attorney                          Kanea@whiteandwilliams.com
           Lori S. Smith                     White and Williams LLP                                                   Attorney                          smithl@whiteandwilliams.com
           Joseph Steinfield



The following lawyers represented Carl Ferrer, Backpage.com, LLC, or its affiliates, but some communications will be privileged under a joint defense privilege or common interest privilege:

           Adam Atlas                        Adam Atlas Attorney at Law                                               Attorney                          atlas@adamatlas.com
           Larry L. Shosid                   Bell Nunnally, LLP/Bell Nunnally & Martin, LLP                           Attorney                          lshosid@bellnunnally.com
           David Wakukawa                    Browne George Ross LLP                                                   Attorney                          dwakukawa@bgrfirm.com
           K.C. Maxwell                      Browne George Ross LLP                                                   Attorney                          kmaxwell@bgrfirm.com
           Jonathan Baum                     Clarence Dyer                                                            Attorney                          jbaum@clarencedyer.com
           Nanci Clarence                    Clarence Dyer                                                            Attorney                          nclarence@clarencedyer.com
           Shaneeda Jaffer                   Clarence Dyer                                                            Attorney                          sjaffer@clarencedyer.com
           Brad L. Whitlock                  Scheef & Stone, L.L.P.                                                   Attorney                          brad.whitlock@solidcounsel.com
           E.G. ("Gerry") Morris             The Law Office of E.G. Morris                                            Attorney                          egm@egmlaw.com
                      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 26 of 49


Email Address                Email Address                  Email Address             Email Address




ken@kmmillerlaw.com




liz@backpage.com             lmcdougall@postonlinewith.me   lizmcd4@gmail.com
angeloc@calfoeakes.com

slyonhintze@cooley.com




dquigley@djqplc.com          quigley@quigley.us             quigley@tanqueverde.com




cmtewell@gmail.com
fka Candice Tewell




jimgrant@dwt.com
                   Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 27 of 49




jeff.modisett@snrdenton.com    jeff.modisett@nextlawnetwork.com
kenneth.kolmin@snrdenton.com

rodney.boyd@snrdenton.com      rboyd@sonnenschein.com
samuel.fifer@snrdenton.com     samuel.fifer@sonnenschein.com      sfifer@sonnenschein.com
Don.Moon@azbar.org             don@donbennettmoon.com             donbmoon@yahoo.com




eparis@lglaw.com




marc-law.com
                     Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 28 of 49




simon_conant@hotmail.com




dquigley@rllaz.com                   quigley@protonmail.com




steve.suskin@villagevoicemedia.com   steve.suskin@newtimes.com   steve@suskinlaw.com   steve.suskin@voicemediagroup.com




lmcdougall@backpage.com              liz@backpage.com            lizmcd4@gmail.com
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 29 of 49




       EXHIBIT G
         Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 30 of 49

                                                         U.S. Department of Justice




                                                         United States Attorney
                                                         District of Arizona
                                                       Two Renaissance Square               Main: (602) 514-7500
                                                       40N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                       Phoenix, AZ 85004-4408

                                                       April 11, 2019



Paul J. Cambria Jr.                Jim Grant                                    Robert Corn-Revere
Attorney at Law                    Davis Wright Tremaine, LLP                   Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,       920 Fifth Avenue,                            1919 Pennsylvania Avenue N.W.,
LLC                                Suite 3300                                   Suite 800
42 Delaware Ave, Suite 120         Seattle, WA 98104                            Washington, DC 20006
Buffalo, NY 14202                  (attorney for Lacey and Larkin)              (attorney for Lacey and Larkin)
(attorney for Michael Lacey)

Thomas H. Bienert, Jr., Esq.      Michael D. Kimerer, Esq.                      Bruce Feder, Esq.
Bienert, Miller & Katzman,        1313 E. Osborn Road,                          2930 East Camelback Road,
PLC                               Suite 100                                     Suite 160
903 Calle Amanecer, Suite 350     Phoenix, AZ 85014                             Phoenix, AZ 85016
San Clemente, CA 92673            (attorney for Jed Brunst)                     (attorney for Scott Spear)
(attorney for James Larkin)

Mike Piccarreta, Esq.             Steve Weiss                                  Gary Lincenberg
Piccarreta Davis Keenan Fidel,    Attorney at Law                              Bird, Marella, Boxer, Wolpert,
PC                                Karp & Weiss, PC                             Nessim, Drooks, Lincenberg & Rhow,
2 East Congress Street,           3060 North Swan Rd.                          P.C.
Suite 1000                        Tucson, AZ 85712                             1875 Century Park East
Tucson, AZ 85701                  (attorney for Joye Vaught)                   23rd Floor
(attorney for Andrew Padilla)                                                  Los Angeles, CA 90067
                                                                               (attorney for Jed Brunst)

          Re:     U.S. v. Michael Lacey, et.al.
                  CR-18-00422-PHX-SMB

  Dear Counsel:

          Pursuant to your request for discovery and the government's obligations under Fed. R. Crim.
  P. 16 and the stipulated scheduling order in this case, please find enclosed a thumb drive containing
  the government's ninth disclosure.1


  1 A thumb drive containing disclosure for Defendants Michael Lacey, James Larkin, and Jed Brunst
  are being provided to Paul J. Cambria Jr., Thomas H. Bienert Jr., and Gary Lincenberg respectively.
        Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 31 of 49

Lacey, et. al. Discovery Letter
April 11, 2019
Page 2

    •    The thumb drive contains the following Bates Stamped records:
            o Additional BDO Consulting Docs — D0J-BP-0004791241-D0J-BP-0004809000
            o EPIQ data — D0J-BP-0004809001-D0J-BP-0004854243
            o Sampling of Backpage Ads with Associated Databases and Images2 — DOJ-BP-
                0004854244-D0J-BP-0004857289

Please reach out with any questions.


                                                           Sincerely,


                                                           BRIAN BENCZKOWSKI
                                                           Assistant Attorney General
                                                           Criminal Division
                                                           U.S. Department of Justice

                                                           Reginald E. Jones
                                                           REGINALD E. JONES
                                                           Senior Trial Attorney, CEOS
                                                           (202) 616-2807
                                                           reginald.jones4@usdoj.gov

                                                           ELIZABETH A. STRANGE
                                                           First Assistant U.S. Attorney

                                                           KEVIN M. RAPP
                                                           MARGARET PERLMETER
                                                           PETER S. KOZINETS
                                                           ANDREW STONE
                                                           JOHN J. KUCERA
                                                           Assistant United States Attorneys




Enclosures




2This data was previously provided to counsel for Defendant Larkin as per their request on March
14, 2019; however, we wanted to provide counsel with Bates Stamped copies of these records.
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 32 of 49




       EXHIBIT H
        Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 33 of 49

                                                  U.S. Department of Justice




                                                  United States Attorney
                                                  District of Arizona
                                                Two Renaissance Square              Main: (602) 514-7500
                                                40 N. Central Ave., Suite 1800   Main Fax: (602) 514-7693
                                                Phoenix, AZ 85004-4408

                                                March 7, 2019



Via E-Mail
Whitney Z. Bernstein
Bienart, Miller & Katzman PLC
EMail:wbernstein@bmkattorneys.com
(attorney for Defendant James Larkin)




  Re:    Your letter of February 26, 2019

  Dear Ms. Bernstein:

         We write in response to your February 26, 2019 letter summarizing our February
  20, 2019 phone call regarding Backpage server data. Your letter contains a number of
  inaccuracies. However, instead of addressing each inaccuracy contained within the letter,
  we believe it would be most fruitful to provide you with the below written summary of the
  government's handling of the Backpage server data to date.

         Total Servers

         The government has 46 Backpage servers in its possession obtained from
  Amsterdam, Netherlands ("Amsterdam"), Tucson, Arizona ("Tucson"), and Dallas, Texas
  ("Dallas"). We are currently awaiting receipt of approximately 60 additional servers from
  Amsterdam through the Mutual Legal Assistance Treaty ("MLAT") process.

         Amsterdam Servers

         We currently have in our possession nine servers obtained from Amsterdam through
  the MLAT process. Of these nine servers, three are slave database servers, three are image
  servers, two are master database servers, and one is a backup server. Backpage operated
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 34 of 49

March 7, 2019
Page 2

as a classified advertising website for approximately 14 years so we're certain you are
aware of the content hosted on the site. However, we extracted all of the Backpage
marketplace database files (i.e. all of the ads that were on Backpage.com) from these
servers and have imaged the server containing all of the Backpage images in order to help
facilitate any review you would like to conduct of this data. As I indicated in my March 4,
2019 email to you, the hard drives containing this data are available for pick-up at an FBI
facility in Phoenix. Additionally, in accordance with Federal Rule of Criminal Procedure
16(a)(1)(E), these nine servers are available for your inspection at an FBI data center
facility in Pocatello, Idaho. Our forensic examiners located at this facility are available to
facilitate your review of these servers and answer any technical questions you may have
regarding this particular data.

       In addition to the aforementioned nine servers currently in the government's
possession, we are awaiting receipt of approximately 60 servers from Dutch officials
through the MLAT process. We have been advised by a foimer Backpage employee who
managed these servers that these 60 servers contain payment processing data and data
redundancy from the nine Amsterdam servers currently in the government's possession.
These servers will also be available for your inspection at an FBI data center facility in
Pocatello, Idaho when we receive them.

       Dallas Servers

        We currently have in our possession five Backpage servers seized from Dallas. Of
these five servers, we were advised by a former Backpage employee who managed these
servers that two of these servers contain Backpage-related email data. These two servers
have been imaged and the hard drives containing this data are available for pick-up at an
FBI facility in Phoenix. The former Backpage employee who managed these servers also
advised us that the remaining three Dallas servers in our possession contain antivirus
servers, asset tracking/inventory software, a backup server, web user interface, virtual
private network for end point, VM servers, and WSUS. In accordance with Federal Rule
of Criminal Procedure 16(a)(1)(E), these three servers are available for your inspection at
an FBI data center facility in Pocatello, Idaho. Our forensic examiners located at this
facility are available to facilitate your review of these servers and answer any technical
questions you may have regarding this particular data.

       Tucson Servers

        We currently have in our possession 32 servers and three hard drives seized from
Tucson. We were advised by a former Backpage employee who managed these servers
that they contain data redundancy of the marketplace database files and images from the
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 35 of 49

March 7, 2019
Page 3

Amsterdam servers. We have imaged the master marketplace database and image servers.
The hard drives containing this data are available for pick-up at an FBI facility in Phoenix.
In accordance with Federal Rule of Criminal Procedure 16(a)(1)(E), these 32 servers are
available for your inspection at an FBI data center facility in Pocatello, Idaho. Our forensic
examiners located at this facility are available to facilitate your review of these servers and
answer any technical questions you may have regarding this particular data.

       Sampling of Ad data and Ad data the Government Might Utilize at Trial

        During our February 20, 2019 phone conversation (and again in your February 26,
2019 letter), you requested samples of "[Backpage] advertisements as such ads now appear
in the data the government has imaged." You also requested "discrete parts of all
advertisements that are the subject of counts in the Superseding Indictment." To be clear,
the government has previously produced to you in discovery ads that are referenced in
counts in the Superseding Indictment. However, we are willing to produce samples of
Backpage ads as the ads appear in the server data the government has imaged, to include
ads referenced in counts in the Superseding Indictment. Although we had hoped to have
this sampling to you this week, our forensic examiner culling this data was unexpectedly
away from the office for a number of days, so we will need additional time to compile the
requested sampling. We will send this sampling to you as soon as possible. Also, as
previously noted, the entire marketplace of Backpage ads have been extracted for you and
is available for pick-up at your convenience.

       Additionally, given the voluminous amount of server data, the government agrees
to provide to you with exhibits of any server data that we might utilize at trial. This should
greatly assist you in focusing your efforts and attention on server data relevant to the case.

       Please reach out to me with additional questions. We will continue to work
diligently to answer them and facilitate your review of materials in this case.




                                                        BRIAN BENCZKOWSKI
                                                        Assistant Attorney General
                                                        Criminal Division
                                                        U.S. Depaitment of Justice
                                                        s/Reginald E. Jones
                                                        REGINALD E. JONES
                                                        Senior Trial Attorney, CEOS
                                                        (202) 616-2807
                                                        reginald.jones4gusdoj.gov
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 36 of 49

March 7, 2019
Page 4


                                              ELIZABETH A. STRANGE
                                              First Assistant U.S. Attorney

                                              KEVIN M. RAPP
                                              MARGARET PERLMETER
                                              PETER S. KOZINETS
                                              ANDREW STONE
                                              Assistant United States Attorneys
                                              JOHN J. KUCERA
                                              Special Assistant U.S. Attorney
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 37 of 49




       EXHIBIT I
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 38 of 49




                                           Biener       Katzman      PLC




                                                        February 28, 2019

Via E-Mail
Kevin Rapp
Assistant U.S. Attorney
E-Mail: kevin.rapp@usdoj.gov

                Re:     United States v. Lacey, et al., 18-CR-0422-PHX-SPL
                        Backpage.com Discovery Production Issues

Mr. Rapp:

        We have encountered some issues with the government's discovery productions. Many of the
files were not made in a format that cannot be loaded into a database such as Relativity. We hope to
quickly remedy these issues.

        To date, the government has made eight discovery productions: (1) May 24, 2018; (2) July 2,
2018; (3) July 19, 2018; (4) September 24, 2018; (5) October 4, 2018; (6) October 10, 2018; (7)
November 30, 2018; and (8) February 22, 2019. Additional discovery productions of Jencks material
and the approximately 500 terabytes of Backpage.com server data is anticipated as well.

        We have not yet reviewed the most recent production. Nonetheless, we are missing images
for 2,744 files produced from the first seven productions. See attached list of files by Bates stamp that
are missing images and/or natives. Please reproduce these 2,744 files in load ready format with natives
and images as soon as possible.

       Thank you in advance for your timely attention to this matter. Please let us know the date by
which you intend to reproduce these discovery productions without error. Please also feel free to
reach me at (949) 369-3700.

                                                        Very truly yours,

                                                        10if1/44-1
                                                        Whitney Z. Bernstein
                                                        Bienert j Katzman PLC

cc:    Thomas H. Bienert, Jr.
       Paul Cambria, Jr.
       Gary Lincenberg
       Bruce Feder
       Michael Piccarreta
       Stephen Weiss


                      903 Calle Amanecer, Suite 350 • San Clemente, CA 92673
                             Tel. (949) 369-3700 • Fax (949) 369-3701
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 39 of 49




       EXH BIT J
        Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 40 of 49

                                                  U.S. Department of Justice




                                                  United States Attorney
                                                  District of Arizona
                                                Two Renaissance Square              Main: (602) 514-7500
                                                40 N. Central Ave., Suite 1800   Main Fax: (602) 514-7693
                                                Phoenix, AZ 85004-4408

                                                March 6, 2019



Via E-Mail
Whitney Z. Bernstein
Bienart, Miller & Katzman PLC
EMail:wbernstein@bmkattorneys.com
(attorney for Defendant James Larkin)




  Re:     Your letter of February 28, 2019

  Dear Ms. Bernstein:

          We write in response to your February 28, 2019 letter. Your letter begins by
  asserting that defense has encountered issues with some of the government's discovery
  production. Specifically, you state that "many of the [discovery] files were not made in a
  format that cannot be loaded into a database such as Relativity." You then provide
  beginning Bates numbers for 2,744 documents you contend "are missing images and/or
  natives." To start, the government has produced more than 7.8 million documents to you
  in discovery over the past nine months. Of these more than 7.8 million documents, the
  documents you identify in your letter as being produced with missing images and/or natives
  (2,740 PSI documents and 4 CA DOJ documents)-2,744 documents disclosed to you
  more than nine months ago—were produced to you in the same manner they were produced
  to us. Some of the 2,744 documents were produced to the government in native format
  only, image format only, or text format only. Others were produced to us in native, image,
  and text format. Nevertheless, all 2,744 files can be loaded into and viewed in a database
  such as Relativity—the commonly-used discovery platform both parties agreed at the
  outset of the case would be used to produce discovery. Additionally, upon receiving your
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 41 of 49
March 6, 2019
Page 2

February 28th letter, the government located and viewed a sampling of the 2,744
documents in native, image and/or text format in our Relativity database without issue.

       Please reach out with any additional questions.



                                                         BRIAN BENCZKOWSKI
                                                         Assistant Attorney General
                                                         Criminal Division
                                                         U.S. Department of Justice
                                                         s/Reginald E. Jones
                                                         REGINALD E. JONES
                                                         Senior Trial Attorney, CEOS
                                                         (202) 616-2807
                                                         reginald.jones4@usdoj.gov
                                                         ELIZABETH A. STRANGE
                                                         First Assistant U.S. Attorney

                                                     KEVIN M. RAPP
                                                     MARGARET PERLMETER
                                                     PETER S. KOZINETS
                                                     ANDREW STONE
                                                     Assistant United States Attorneys
                                                     JOHN J. KUCERA
                                                     Special Assistant U.S. Attorney
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 42 of 49




       EXHIBIT K
        Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 43 of 49

                                                  U.S. Department of Justice




                                                  United States Attorney
                                                  District of Arizona
                                                Two Renaissance Square              Main: (602) 514-7500
                                                40 N. Central Ave., Suite 1800   Main Fax: (602) 514-7693
                                                Phoenix, AZ 85004-4408

                                                March 14, 2019



Via FedEx
Whitney Z. Bernstein
Bienart, Miller & Katzman PLC
903 Calle Amanecer, Suite 350
San Clemente, CA 92673
(attorney for James Larkin)




  Re:    U.S. v. Michael Lacey, et.al.
         CR-18-00422-PHX-SMB


  Dear Ms. Bernstein:

         As per your request, please find enclosed a DVD that contains a sampling of
  approximately 70 Backpage ads with associated databases and images (as such ads appear
  in the server data the government has imaged and made available to you), to include ads
  referenced in the Superseding Indictment.

         Please reach out with any questions.


                                                          BRIAN l3ENCZKOWSKI
                                                          Assistant Attorney General
                                                          Criminal Division
                                                          U.S. Department of Justice
                                                          s/Reginald E. Jones
                                                          REGINALD E. JONES
                                                          Senior Trial Attorney, CEOS
                                                          (202) 616-2807
                                                          reginald.jones4@usdoj.gov
Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 44 of 49




       EXHIBIT L
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 45 of 49




                                       Bienert     Katzman PLC




                                                   March 4, 2019

Via Overnight Mail and Electronic Link
Kevin M. Rapp
Assistant United States Attorney
United States Attorney's Office
District of Arizona
2 Renaissance Square
40 N. Central Avenue, Suite 1800
Phoenix, AZ 85004
E-Mail: kevin.rapp@usdoj.gov

              Re:     United States v. Lacey, et al, 18-CR-0422-PHX-DLR
                      Defendants' Joint Reciprocal Rule 16 Production

Dear Mr. Rapp:

        Defendants' Rule 16 obligations are reciprocal in nature and are therefore limited by
the government's failure to comply with its own Rule 16 obligations in a timely fashion.
Because the government has not completed its Rule 16 disclosures in this case, Defendants
are not obligated to make reciprocal disclosures at this time. See Fed. R. Crim. Proc.
16(b)(1)(A) (a defendant's Rule 16 obligations are triggered only if "the government
complies" with its own Rule 16 obligations).

        Substantial discovery—tens of billions of pages—are still outstanding. On December
10, 2018, you wrote that the government "seized 32 servers and three hard drives located in
Tucson at an Internet service provider known as Desert Net. . . In the last subpoena we
wrote, we estimated the capacity at approximately 500 [terabytes] or 1/2 petabyte (PB)" of
data from the Backpage.com servers. See Rapp Dec. 10, 2018 Letter at page 1. You then
listed that, in addition to the Desert Net servers of approximately 500 terabytes of data, the
government also seized "fflive additional servers from Dallas, TX" and "Nnvestigating
agents also located 40 servers at a datacenter in Amsterdam, the Netherlands." Id. at page 2.
Defendants have not received any of this discovery to date. This will be the subject of a
forthcoming motion, but it also limits Defendants' ability to meaningfully analyze the case
and make Rule 16 disclosures.

      There are numerous additional examples of the government's failures, not all of
which are identified here.




                    903 Calle Amanecer, Suite 350 • San Clemente, CA 92673
                            Tel. (949) 369-3700 • Fax (949) 369-3701
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 46 of 49

                                                                                  March 4, 2019
                                                        U.S. v. Lacy, et al., 18-CR-0422-PHX-DLR
                                                                                         Page 2


        First, the government has not complied with the Court's Scheduling Order, which
required the government's initial compliance with Rule 16 discovery by December 3, 2018.
See 18-CR-0422-PHX-SPL at Doc. 131. On February 22, 2019, the government produced
voluminous Rule 16 discovery. Defendants received this discovery production on February
25, 2019 and have not yet had an opportunity to review it. However, the government's
cover letter makes clear that this production includes 11,346 pages of BDO Consulting
Documents, Reports of Interviews, and other FBI Case Documents. In addition to these
11,346 pages of Rule 16 discovery, the government also produced, for the very first time, six
DVDs containing reports of interviews of cooperating Defendant Daniel Hyer, jail calls
from April 2018 for Defendants Michael Lacey and James Larkin, and documents pertaining
to Victim 15. No explanation was provided for the production of this Rule 16 discovery
nearly three months after the deadline provide for in the Court's Scheduling Order. Further,
additional Rule 16 discovery (such as items taken from Defendants at the time of their arrest
nearly one year ago, including their cell phones, computers, and other documents and items
taken from Backpage.com in addition to the servers such as personal computers and other
documents) have yet to be produced.

        Second, the government has apparently moved in camera to defer the disclosure of
Carl Ferrer's Jencks Act statements. Mr. Ferrer is the government's key cooperator whose
testimony will be central to the government's case at trial. Given that it is public knowledge
that Mr. Ferrer has entered into a "cooperation" deal with the government, it is unclear what
justification the government could possibly have for seeking to defer disclosure of Ferrer's
statements. Without such statements, Defendants cannot meaningfully analyze the
government's case, and certainly cannot analyze what evidence the defense may present to
rebut his anticipated testimony. Given that the government did not disclose the existence of
the motion to defer disclosure of the Ferrer statements to the defense, Defendants do not
know what other evidence the government is withholding at this time. Further, the
government seized Ferrer's mails and has yet to produce these as well.

        Third, Reggie Jones explained during a telephone call on February 20, 2019, that the
government has retrieved only- nine of the 40 Backpage.com servers it seized in Amsterdam
through the MLAT process. Of those nine servers, it has imaged only five. Mr. Jones
represented that the servers which have yet to be produced to the defense contain at least
500 terabytes of data, the equivalent of —37.5 billion pages. When that material is finally
produced, it will substantially dwarf the government's document productions in this matter
to date.

       Nor has the government identified a timeline for when it anticipates retrieving the
remaining 31 servers located in Amsterdam. Defendants do not have access to this data
given that the government has seized the servers through the MLAT process but has not
produced it to the defense. The size of those remaining servers is believed to be enormous,
and they are believed to contain important evidence relevant to the defense of this matter.
       Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 47 of 49

                                                                                             March 4, 2019
   3                                                          U.S. v. Lacey, et al., 18-CR-0422-PHX-DLR
                                                                                                    Page 3


       Fourth, as to the five servers that the government imaged, Mr. Jones told us they
consist of the marketplace of advertisements posted on Backpage.com, the very backbone of
the government's allegations in the indictment. Your December 10, 2018 letter represented
that "Nhese raw database files cannot be simply reviewed or loaded into a viewer to
reconstruct the data. We are currently working on a solution to review these database files
and correlate the images posed to the image server to the posts from the database files."
However, Mr. Jones and others working for the government recently told us that the
government does not have the resources to recreate the relational database and that the
forthcoming discovery will be in disparate, uncorrelated files of hundreds of millions of
individual advertisements disconnected from the data under/ying those advertisements. Thus, due to
the government's actions, we cannot yet tell, from the information the government has
provided, whether it will be possible to determine when a given advertisement was posted,
who posted it, how it was paid for, whether any information was added to or deleted from it,
whether it was reported to authorities or NCMEC, etc. and, as a result, the information
contained on these servers may now be functionally useless

        In a case where the government alleges that Defendants intended to facilitate
prostitution through the publishing of specific advertisements, it is unfathomable that the
government would deconstruct the servers containing these very advertisements in such a
way that effectively transformed the underlying data into hundreds of millions of puzzle
pieces that no party — not even the government — is capable of putting back together.

       Fifth, the government has not provided discovery related to money laundering
charges, including a failure to produce the servers that contain payment processing data for
Backpage.com. This material is critical to Defendants' assessment of the government's
money laundering allegations. To make matters worse, Mr. Jones explained that the
government does not know where the servers that contain this material are located and thus has no idea
when or if it will ever be produced to the defense.

       Given that the government is nowhere close to producing all of the material that it
represented to the Court and Defendants it would produce, and only recently began
producing Jencks Act material, Defendants are hobbled in their ability to make meaningful
Rule 16 disclosures at this time.

        Despite the fact that disclosure by the defense is not required given the government's
failure to complete its own disclosures, and despite the government's egregious failure to
produce the most basic evidence in this case, Defendants hereby advise you that they
potentially might use the following material at trial:

        •       Material produced by the government in discovery

        •       Defense Bates pages DEFENSE000001 through DEFENSE004461
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 48 of 49

                                                                                    March 4, 2019
  3                                                   U.S. v. Lacey, etal., 18-CR-0422-PHX-DLR
                                                                                           Page 4


       Defendants reserve the right to supplement these disclosures in response to the
government's continuing disclosures and obligations and as additional materials become
available to defendants.


                                         Very truly yours,

                                         BIENERT KATZMAN PLC
                                         s / Whitney Z. Bernstein
                                         Whitney Z. Bernstein
                                         Thomas H. Bienert, Jr.
                                         Attorneys for James Larkin

                                         LIP SITZ GREEN SCIME CAMBRIA LLP
                                         s / Paul J. Cambria, Jr.
                                         Paul J. Cambria, Jr.
                                         Erin E. McCampbell
                                         Attorneys for Michael Lacey

                                         FEDER LAW OFFICE PA
                                         s/ Bruce S. Feder
                                         Bruce S. Feder
                                         Attorneys for Scott Spear

                                         BIRD MARELLA BOXER WOLPERT
                                         NESSIM DROOKS LINCENBERG AND
                                         RHOW PC
                                         s/ Gag S. Lincenberg
                                         Gary S. Lincenberg
                                         Aridl A. Neuman
                                         Gopi K. Panchapakesan
                                         Attorneys for John Brunst

                                         PICCARRETA DAVIS KF,ENAN FIDEL PC
                                         5/ Michael L. Piccarreta
                                         Michael L. Piccarreta
                                         Attorneys for Andrew Padilla

                                         KARP & WEISS PC
                                         s / Stephen M. Weiss
                                         Stephen M. Weiss
                                         Attorneys for Joye Vaught
      Case 2:18-cr-00422-SMB Document 524-1 Filed 04/16/19 Page 49 of 49

                                                                           March 4, 2019
  3                                              U.S. v. Lacey, etal., 18-CR-0422-PHX-DLR
                                                                                  Page 5




cc:   AUSA Reginald E. Jones (Reginald.Jones4@usdoj.gov)
      AUSA Andrew Stone (Andrew.Stone@usdoj.gov)
      AUSA Peter Kozinets (Peter.Kozinets@usdoj.gov)
      AUSA Margaret Perimeter (Margaret.Perlmeter@usdoj.gov)
      AUSA John Kucera Gohn.Kucera@usdoj.gov)
      Thomas H. Bienert, Jr.
      Paul Cambria, Jr.
      Gary Lincenberg
      Bruce Feder
      Michael Piccarreta
      Stephen Weiss
